AGREEMENT AND PLAN OF MERGER

BY AND AMONG

WARP TECHNOLOGY HOLDINGS, INC.,
operating under the name
HALO TECHNOLOGY HOLDINGS,

WTH MERGER SUB, INC.

AND

INFONOW CORPORATION

DATED AS OF

1

DECEMBER 23, 2005
TABLE OF CONTENTS

Page

2

          INDEX OF DEFINITIONS        
Term            Section
         

401(k) Plans
    6.5 (b)
Agreement
  Preamble

Aggregate Cash Payment
    9.12  
Cash Payment
    9.12  
Certificate
    2.1 (b)
Certificate of Merger
    1.3  
Closing
    1.2  
Closing Date
    1.2  
Code
  Recitals

Common Stock Option(s)
    9.12  
Common Stock Option Holders
    9.12  
Company
  Preamble

Company Acquisition Proposal
    5.4 (d)
Company Common Stock
    3.2  
Company Contract
    3.11 (a)
Company Disclosure Schedule
  Art. III

Company Intellectual Property
    9.12  
Company Preferred Shares
    3.2  
Company Proprietary Software
    9.12  
Company Registered Intellectual Property
    9.12  
Company SEC Reports
    3.5 (a)
Company Software
    9.12  
Company Stockholders Meeting
    6.3  
Company Superior Proposal
    5.4 (d)
Confidential Information
    9.12  
Contingent Value Right
    9.12  
Contingent Value Rights Agreement
    9.12  
CVR Payment
    9.12  
CVR Payment Date
    9.12  
CVR Termination Date
    9.12  
Damages
    6.11 (a)
Dissenting Shares
    2.1 (f)
DGCL
    1.1  
Effective Time
    1.3  
Environmental Law
    3.12  
ERISA
    3.10 (a)
Exchange Act
    3.5  
Exchange Agent
    2.2 (a)
Exchange Fund
    2.2 (a)
Fully Diluted Shares
    9.12  
GAAP
    9.12  
Governmental Entity
    3.4 (a)
HSR Act
    9.12  
Intellectual Property
    9.12  
IRC
  Preamble

IRS
    3.9 (a)
Knowledge
    9.12  
Laws
    9.12  
Material Adverse Effect
    9.12  
Merger
  Recitals

Merger Sub
  Preamble

Merger Consideration
    2.1 (b)
Option Exchange Ratio
    2.1 (d)
Parent
  Preamble

Parent Common Stock
    4.2 (a)
Parent and Merger Sub Disclosure Schedule
  Art. IV

Parent Preferred Shares
    4.2 (a)
Parent SEC Reports
    4.9  
Parent’s Closing Date Price
    9.12  
Parent’s Conversion Price
    9.12  
Parties
  Preamble

Per Common Stock Option Closing Merger Consideration
    9.12  
Per Share Equity Stock Closing Merger Consideration
    9.12  
Permitted Liens
    9.12  
Person
    9.12  
Plans
    3.10 (a)
Proxy Materials
    3.21  
Q Advisors
    3.6  
Registration Statement
    3.21  
Registered Intellectual Property
    9.12  
SEC
    4.1  
Securities Act
    3.16  
Significant Subsidiary
    4.1  
Software
    9.12  
Stock Payment
    9.12  
Subsidiary
    9.12  
Surviving Corporation
    1.1  
Tail Insurance
    6.11 (b)
Tax
    3.9 (b)
Tax Return
    3.9 (b)
Taxing Authority
    3.9 (b)

3

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER, dated as of December 23, 2005 (this
“Agreement”), is entered into by and among Warp Technology Holdings, Inc.,
operating under the name Halo Technology Holdings, a Nevada corporation
(“Parent”), WTH Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”) and InfoNow Corporation, a Delaware
corporation (the “Company”). Parent, Merger Sub and the Company are collectively
referred to herein as the “Parties.”

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company (i) have approved and have declared advisable the merger of Merger Sub
with and into the Company (the “Merger”), upon the terms and subject to the
conditions set forth herein and (ii) have determined that the Merger and the
other transactions contemplated hereby are consistent with, and in furtherance
of, their respective business strategies and goals;

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the Merger and also to set forth
various conditions to the Merger;

WHEREAS, for federal income tax purposes, if the aggregate of the Stock Payments
(as defined below) payable pursuant to the Merger is at least $5,760,000, it is
intended that the Merger will qualify as a reorganization under the provisions
of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”
or “IRC”), and the Parties to this Agreement intend to adopt this Agreement as a
“plan of reorganization” within the meaning of Sections 1.368-2(g) and
1.368-3(a) of the United States Treasury Regulations; and

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the Parties agree as follows:

ARTICLE I

THE MERGER

1.1 The Merger.

Upon the terms and subject to the conditions set forth in this Agreement, and in
accordance with the Delaware General Corporation Law (the “DGCL”), Merger Sub
shall be merged with and into the Company at the Effective Time. Following the
Effective Time, the separate corporate existence of Merger Sub shall cease and
the Company shall be the surviving corporation (the “Surviving Corporation”),
shall succeed to and assume all the rights and obligations of Merger Sub in
accordance with the DGCL and shall become a wholly-owned subsidiary of Parent.

1.2 Closing.

The closing of the Merger (the “Closing”) will take place at 10:00 a.m. on a
date to be specified by the Parties (the “Closing Date”), which shall be no
later than the second business day after satisfaction or waiver of the
conditions set forth in Article VII (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions), unless another time or date is agreed to by the
Parties hereto. The Closing will be held at the offices of Hogan & Hartson
L.L.P., 1200 17th Street, Suite 1500, Denver, Colorado 80202.

1.3 Effective Time.

Subject to the provisions of this Agreement, on the Closing Date, the Parties
shall file a certificate of merger (the “Certificate of Merger”) executed in
accordance with the relevant provisions of the DGCL and shall make all other
filings or recordings required under the DGCL. The Merger shall become effective
at such time (the “Effective Time”) as the Certificate of Merger is filed with
the Secretary of State of the State of Delaware, or at such subsequent date or
time as Parent and the Company shall agree and specify in the Certificate of
Merger.

1.4 Effects of the Merger.

      The Merger shall have the effects set forth in Section 259 of the DGCL.

 
   
1.5
  Certificate of Incorporation and Bylaws.

At the Effective Time, subject to the provisions of Section 6.11, the
certificate of incorporation of the Company shall be amended and restated to be
the same in substance as the certificate of incorporation of Merger Sub as in
effect immediately prior to the Effective Time (except that the name of the
Company will remain unchanged), and said amended and restated certificate of
incorporation shall be the certificate of incorporation of the Surviving
Corporation. At the Effective Time, subject to the provisions of Section 6.11,
the bylaws of the Company shall be amended and restated to be the same in
substance as the bylaws of Merger Sub as in effect immediately prior to the
Effective Time, and such amended and restated bylaws shall be the bylaws of the
Surviving Corporation until thereafter amended.

1.6 Directors and Officers.

The directors of Merger Sub immediately prior to the Effective Time shall be the
directors of the Surviving Corporation until the next annual meeting of
stockholders of the Surviving Corporation (or their earlier resignation or
removal) and until their respective successors are duly elected and qualified,
as the case may be. The officers of Merger Sub immediately prior to the
Effective Time shall be the officers of the Surviving Corporation, until their
successors have been duly elected or appointed and qualified or until their
earlier death, resignation or removal in accordance with the Surviving
Corporation’s certificate of incorporation and bylaws.

1.7 Plan of Reorganization.

For federal income tax purposes, if the aggregate of the Stock Payments payable
pursuant to the Merger is at least $5,760,000, the Merger is intended to
constitute a reorganization within the meaning of Section 368 of the Code. The
Parties to this Agreement hereby adopt this Agreement as a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
Income Tax Regulations.

ARTICLE II

EFFECT OF THE MERGER ON THE STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF
CERTIFICATES

2.1 Effect on Stock.

As of the Effective Time, by virtue of the Merger and without any action on the
part of Merger Sub, the Company or the holders of any securities of the Company
or Merger Sub:

(a) Cancellation of Company Common Stock. Each share of Company Common Stock
that is owned directly by the Company or by Parent or any of their wholly-owned
Subsidiaries, if any, shall automatically be cancelled and retired and shall
cease to exist, and no consideration shall be delivered in exchange therefor.

(b) Conversion of Company Common Stock. Subject to Sections 2.1(e) and 2.2(e),
each issued and outstanding share of Company Common Stock (other than shares to
be cancelled in accordance with Section 2.1(a) and shares exercising appraisal
rights in accordance with Section 2.1(g)) at the Effective Time shall be
converted into the right to receive (i) the Stock Payment and (ii) the Cash
Payment. The aggregate of (i) all Stock Payments and all Cash Payments made with
respect to each issued and outstanding share of Company Common Stock; (ii) the
Per Common Stock Option Closing Merger Consideration made with respect to each
Company Stock Option; (iii) any cash in lieu of a fractional share as provided
in Section 2.2(e); and (iv) the Contingent Value Rights issued under
Section 2.1(f) shall constitute the “Merger Consideration.” As of the Effective
Time and without any action on the part of the holders thereof, all such shares
of Company Common Stock shall no longer be outstanding and shall automatically
be cancelled and retired and shall cease to exist, and each holder of a
certificate or certificates that immediately prior to the Effective Time
represented outstanding shares of Company Common Stock (the “Certificates”)
shall cease to have any rights with respect thereto, except the right to receive
(i) the Merger Consideration and (ii) certain dividends and other distributions
in accordance with Section 2.2(c).

(c) Conversion of Common Stock of Merger Sub. Each issued and outstanding share
of common stock, no par value per share, of Merger Sub shall be converted into
and become one validly issued, fully paid and nonassessable share of common
stock of the Surviving Corporation.

(d) Common Stock Options. At the Effective Time, each outstanding Common Stock
Option under the InfoNow 1990 Stock Option Plan, as amended, and the InfoNow
1999 Stock Option Plan, as amended, or any stock option agreements to which the
Company is a party, whether or not vested, shall be converted into the right to
receive the Per Common Stock Option Closing Merger Consideration; provided that,
the Per Common Stock Option Closing Merger Consideration shall be paid to the
Common Stock Option Holders part in Parent Common Stock and part in cash in the
following proportions: (x) the amount of the Per Common Stock Option Merger
Consideration payable to any Common Stock Option Holder in cash shall be an
amount (expressed as a percentage) equal to the Aggregate Cash Payment divided
by $7,200,000 and (y) the remainder of the Per Common Stock Option Merger
Consideration payable to any Common Stock Option Holder in Parent Common Stock
shall be an amount (i) valued at the Parent’s Conversion Price and (ii) equal to
the difference between the applicable Per Common Stock Option Closing Merger
Consideration and the amount of cash paid under the foregoing clause (x). All
other outstanding options and warrants to purchase Company Common Stock shall be
cancelled at the Effective Time.

(e) Adjustments to Stock Payment and Contingent Value Rights for Organic
Changes. The number of shares of Parent Common Stock to be issued and the
Contingent Value Rights to be issued and any other applicable numbers or amounts
shall be adjusted to reflect appropriately the effect of any stock split,
reverse stock split, stock dividend (including any dividend or distribution of
securities convertible into or exercisable or exchangeable for Parent Common
Stock or Company Common Stock), extraordinary dividend, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to Parent Common Stock or Company Common Stock
occurring or having a record date on or after the date hereof and prior to the
Effective Time.

(f) Contingent Value Rights. At the Effective Time, as part of the Merger
Consideration, Parent shall, pursuant the Contingent Value Rights Agreement,
issue a CVR in respect of each share of Parent Common Stock issued in the
Merger.

(g) Appraisal Rights. Notwithstanding any provision of this Agreement to the
contrary, shares of Company Common Stock which are issued and outstanding
immediately prior to the Effective Time and which are held by a holder who has
not voted such shares in favor of the Merger and who has or may properly demand
appraisal rights in the manner provided by Section 262 of the DGCL (“Dissenting
Shares”) shall not be converted into a right to receive a portion of the Merger
Consideration unless and until the holder of such shares becomes ineligible for
such appraisal rights. The holders thereof shall be entitled only to such rights
as are granted by Section 262 of the DGCL. Each holder of Dissenting Shares who
becomes entitled to payment for such shares pursuant to Section 262 of the DGCL
shall receive payment therefor from the Parent in accordance with the DGCL;
provided, however, that (a) if any such holder of Dissenting Shares shall have
failed to establish entitlement to appraisal rights as provided in Section 262
of the DGCL, (b) if any such holder of Dissenting Shares shall have effectively
withdrawn demand for appraisal of such shares or lost the right to appraisal and
payment for shares under Section 262 of the DGCL or (c) if neither any holder of
Dissenting Shares nor the Surviving Corporation shall have filed a petition
demanding a determination of the value of all Dissenting Shares within the time
provided in Section 262 of the DGCL, such holder shall forfeit the right to
appraisal of such shares and each such share shall be treated as if it had been,
as of the Effective Time, converted into a right to receive the applicable
portion of the Merger Consideration, without interest thereon, as provided in
Section 2.1(b) of this Agreement. The Company shall give Parent prompt notice of
any demands received by the Company for appraisal of any shares of Company
Common Stock, and Parent shall have the right to direct all negotiations and
proceedings with respect to such demands. The Company shall not, except with the
prior written consent of Parent, make any payment with respect to, or settle or
offer to settle, any such demands with respect to any holder of Dissenting
Shares before the Effective Time.

2.2 Exchange of Certificates.

(a) Exchange Agent. Prior to the Closing Date, Parent shall enter into an
agreement with such bank or trust company as may be designated by Parent and as
shall be reasonably satisfactory to the Company to act as exchange agent for the
purpose of exchanging Certificates and Common Stock Options for the Merger
Consideration (the “Exchange Agent”). At or prior to the Effective Time, Parent
shall deposit with the Exchange Agent, for the benefit of the holders of shares
of Company Common Stock and Common Stock Options, for exchange in accordance
with this Article II, through the Exchange Agent, the Aggregate Cash Payment,
Parent certificates representing the number of whole shares of Parent Common
Stock and Parent certificates representing Contingent Value Rights issuable
pursuant to Section 2.1 in exchange for outstanding shares of Company Common
Stock and Common Stock Options. Parent shall also make available to the Exchange
Agent, from time to time as required after the Effective Time, cash necessary to
pay dividends and distributions in accordance with Section 2.2(c) and to make
payments in lieu of any fractional shares in accordance with Section 2.2(e). Any
certificates of Parent Common Stock and cash deposited with the Exchange Agent
as provided above shall hereinafter be referred to as the “Exchange Fund.”

(b) Exchange Procedures. As soon as reasonably practicable after the Effective
Time, but no later than two days thereafter, the Exchange Agent shall mail to
each holder of record of a Certificate or Common Stock Option whose shares or
options were converted into the Merger Consideration pursuant to Section 2.1 of
this Agreement, (i) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Certificates or Common
Stock Options, as applicable, shall pass, only upon delivery of the Certificates
or Common Stock Options to the Exchange Agent and shall be in such form and have
such other provisions as Parent and the Company may reasonably specify) and
(ii) instructions for use in effecting the surrender of the Certificates or
Common Stock Options in exchange for the Merger Consideration. Upon surrender of
a Certificate or Common Stock Option for cancellation to the Exchange Agent,
together with such letter of transmittal, duly executed, and such other
documents as may reasonably be required by the Exchange Agent, the holder of
such Certificate or Common Stock Option shall be entitled to receive in exchange
therefor a Parent certificate representing that number of whole shares of Parent
Common Stock issuable to such holder pursuant to the Merger, the Cash Payment
payable to such holder, a Parent certificate representing that number of CVRs
that correspond to the number of whole shares of Parent Common Stock issuable to
such holder pursuant to the Merger, certain dividends or other distributions in
accordance with Section 2.2(c) and cash in lieu of any fractional share in
accordance with Section 2.2(e) that such holder has the right to receive
pursuant to the provisions of this Article II, and the Certificate or Common
Stock Option so surrendered shall forthwith be cancelled. The Cash Payment and
any other cash distributions made in accordance with Section 2.2(c) and 2.2(e)
shall be paid by check or wire transfer. In the event of a transfer of ownership
of Company Common Stock that is not registered in the transfer records of the
Company, a certificate representing the proper number of shares of Parent Common
Stock may be issued to a Person other than the Person in whose name the
Certificate so surrendered is registered if such Certificate shall be properly
endorsed or otherwise be in proper form for transfer and the Person requesting
such issuance shall pay any transfer or other non-income taxes required by
reason of the issuance of shares of Parent Common Stock to a Person other than
the registered holder of such Certificate or establish to the satisfaction of
Parent that such tax has been paid or is not applicable. Until surrendered as
contemplated by this Section 2.2, each Certificate or Common Stock Option shall
be deemed at any time after the Effective Time to represent only the right to
receive upon such surrender the Merger Consideration that the holder thereof has
the right to receive pursuant to the provisions of this Article II, and, if
applicable, certain dividends or other distributions in accordance with
Section 2.2(c). No interest will be paid or will accrue on any cash payable to
holders of Certificates or Common Stock Options pursuant to the provisions of
this Article II.

(c) Distributions with Respect to Unexchanged Shares. No dividends or other
distributions with respect to Parent Common Stock with a record date after the
Effective Time shall be paid to the holder of any unsurrendered Certificate or
Common Stock Option with respect to the shares of Parent Common Stock
represented thereby, and no cash payment in lieu of fractional shares shall be
paid to any such holder pursuant to Section 2.2(e), and all such dividends,
other distributions and cash in lieu of fractional shares of Parent Common Stock
shall be paid by Parent to the Exchange Agent and shall be included in the
Exchange Fund, in each case until the surrender of such Certificate or Common
Stock Option in accordance with this Article II. Subject to the effect of
applicable escheat or similar laws, following surrender of any such Certificate
or Common Stock Option, there shall be paid to the holder of the certificate
representing whole shares of Parent Common Stock issued in exchange therefor,
without interest, (i) at the time of such surrender, the amount of dividends or
other distributions with a record date after the Effective Time theretofore paid
with respect to such whole shares of Parent Common Stock, and the amount of any
cash payable in lieu of a fractional share of Parent Common Stock to which such
holder is entitled pursuant to Section 2.2(e) and (ii) at the appropriate
payment date, the amount of dividends or other distributions with a record date
after the Effective Time but prior to such surrender and with a payment date
subsequent to such surrender payable with respect to such whole shares of Parent
Common Stock. Parent shall make available to the Exchange Agent cash for these
purposes.

(d) No Further Ownership Rights in Company Common Stock. All shares of Parent
Common Stock issued, Contingent Value Rights issued, and the Aggregate Cash
Payment paid, upon the surrender for exchange of Certificates or Common Stock
Options in accordance with the terms of this Article II shall be deemed to have
been issued in full satisfaction of all rights pertaining to the shares of
Company Common Stock theretofore represented by such Certificates or Common
Stock Options, subject, however, to the Surviving Corporation’s obligation to
pay any dividends or make any other distributions with a record date prior to
the Effective Time that may have been authorized or made by the Company on such
shares of Company Common Stock that remain unpaid at the Effective Time, and
there shall be no further registration of transfers on the stock transfer books
of the Surviving Corporation of the shares of Company Common Stock that were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates or Common Stock Options are presented to the Surviving
Corporation or the Exchange Agent for any reason, they shall be cancelled and
exchanged as provided in this Article II, except as otherwise provided by law.

(e) No Fractional Shares.

(i) No certificates or scrip representing fractional shares of Parent Common
Stock shall be issued upon the surrender for exchange of Certificates or Common
Stock Options, no dividend or distribution of Parent shall relate to such
fractional share interests and such fractional share interests will not entitle
the owner thereof to vote or to any rights of a stockholder of Parent.

(ii) As promptly as practicable following the Effective Time, Parent shall pay
to each former holder of Company Common Stock or Common Stock Options an amount
in cash equal to the product obtained by multiplying (A) the fractional share
interest to which such former holder (after taking into account all shares of
Company Common Stock or Common Stock Options held at the Effective Time by such
holder) would otherwise be entitled by (B) Parent’s Conversion Price.

(iii) As soon as practicable after the determination of the amount of cash, if
any, to be paid to holders of Company Common Stock or Common Stock Options with
respect to any fractional share interests, the Exchange Agent will make
available such amounts to such holders of Company Common Stock subject to and in
accordance with the terms of Section 2.2(c).

(f) Termination of Exchange Fund. Any portion of the Exchange Fund that remains
undistributed to the holders of the Certificates or Common Stock Options for
twelve (12) months after the Effective Time shall be delivered to Parent, upon
demand, and any holders of the Certificates who have not theretofore complied
with this Article II shall thereafter look only to Parent for payment of their
claim for Merger Consideration and any dividends or distributions with respect
to Parent Common Stock.

(g) No Liability. None of Parent, the Company, Merger Sub, the Surviving
Corporation or the Exchange Agent shall be liable to any Person in respect of
any shares of Parent Common Stock (or dividends or distributions with respect
thereto) or cash from the Exchange Fund in each case properly delivered to a
public official pursuant to any applicable abandoned property, escheat or
similar law. If any Certificate or Common Stock Option shall not have been
surrendered prior to seven years after the Effective Time, and shall not
previously have been required to be escheated to or become the property of any
Governmental Entity, any such Merger Consideration or cash, dividends or
distributions in respect of such Certificate shall, to the extent permitted by
applicable law, become the property of Parent, free and clear of all claims or
interest of any Person previously entitled thereto.

(h) Investment of Exchange Fund. The Exchange Agent shall invest any cash
included in the Exchange Fund, as directed by Parent, on a daily basis. Any
interest and other income resulting from such investments shall be paid to
Parent upon termination of the Exchange Fund.

(i) Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed, the Exchange Agent will issue
in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration and unpaid dividends and distributions on shares of Parent Common
Stock deliverable in respect thereof, in each case pursuant to this Agreement.

(j) Withholding Rights. Each of the Surviving Corporation, Parent and Exchange
Agent shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of shares of Company Common
Stock or Common Stock Options such amounts as it is required to deduct and
withhold with respect to the making of such payment under the Code and the rules
and regulations promulgated thereunder, or any provision of state, local or
foreign tax law. To the extent that amounts are so withheld by the Surviving
Corporation, Parent or the Exchange Agent, as the case may be, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the holder of the shares of Company Common Stock in respect of which such
deduction and withholding was made by the Surviving Corporation, Parent or the
Exchange Agent, as the case may be.

2.3 Further Assurances.

At and after the Effective Time, the officers and directors of the Surviving
Corporation shall be authorized to execute and deliver, in the name and on
behalf of the Company or Merger Sub, any deeds, bills of sale, assignments or
assurances and to take and do, in the name and on behalf of the Company or
Merger Sub, any other actions and things to vest, perfect or confirm of record
or otherwise in the Surviving Corporation any and all right, title and interest
in, to and under any of the rights, properties or assets acquired or to be
acquired by the Surviving Corporation as a result of, or in connection with, the
Merger.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to Parent
and Merger Sub as set forth in this Article III, subject to the exceptions
disclosed in writing in the disclosure schedules of the Company delivered
herewith (the “Company Disclosure Schedule”), each of which representations and
warranties are being relied upon by Parent and Merger Sub as an inducement to
enter into and perform this Agreement. It is acknowledged and agreed by Parent
and Merger Sub that any matter set forth in any schedule, section or subsection
of the Company Disclosure Schedule shall expressly not be deemed to constitute
an admission by the Company, or otherwise imply, that any such matter rises to
the level of a Material Adverse Effect or is otherwise material for purposes of
this Agreement or the Company Disclosure Schedule.

3.1 Corporate Organization.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has the corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted, and is duly licensed or
qualified to do business in each jurisdiction in which the nature of any
business conducted by it or the character or location of any properties or
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to so qualify or to be in good standing has not had and
would not likely have a Material Adverse Effect. The certificate of
incorporation and bylaws of the Company, copies of which are attached at
Section 3.1 of the Company Disclosure Schedule, are true, correct and complete
copies of such documents as in effect as of the date of this Agreement.
Section 3.1 of the Company Disclosure Schedule includes a listing of all
jurisdictions in which the Company is qualified to do business or has assets
and/or conducts operations.

3.2 Capitalization.

The authorized capital stock of the Company consists of 41,712,335 shares of
Company capital stock, of which 40,000,000 are designated as Company common
stock (“Company Common Stock”), par value $.001 per share and of which 1,712,335
are designated as preferred shares, par value $.001 per share (“Company
Preferred Shares”). As of the date hereof, there are (x) 10,055,398 shares of
Company Common Stock issued and outstanding and no shares of Company Common
Stock held in the Company’s treasury, (y) 5,830,528 Company Common Stock
reserved for issuance upon exercise of outstanding stock options or otherwise
and (z) no shares of Company Preferred Shares are issued and outstanding, held
in the Company’s treasury or reserved for issuance upon exercise of outstanding
stock options or otherwise. All of the issued and outstanding shares of Company
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. The Company does not have and is not bound
by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any Company
Common Stock or Company Preferred Shares or any other equity security of the
Company or any securities representing the right to purchase or otherwise
receive any Company Common Stock or any other equity security of the Company.
The Company has no Subsidiaries. There are not as of the date hereof and there
will not be at the Effective Time any stockholder agreements, voting trusts or
other agreements or understandings to which the Company is a party or to which
it is bound relating to the voting of any shares of the capital stock of the
Company. There are no existing rights with respect to the registration of
Company Common Stock under the Securities Act, including, but not limited to,
demand rights or piggy-back registration rights. Since September 30, 2005
through the date hereof no options or warrants have been issued or accelerated
or had their terms modified.

3.3 Authority; No Violation.

(a) The Company has full corporate power and authority to execute and deliver
this Agreement and, subject to receipt of stockholder approval, to consummate
the transactions contemplated hereby. The Board of Directors of the Company has
directed that this Agreement and the transactions contemplated hereby be
submitted to the Company’s stockholders for approval at the Company Stockholders
Meeting. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly approved by the
Board of Directors of the Company. Other than the Company Stockholders Meeting,
no other corporate proceedings on the part of the Company are necessary to
approve this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by the Company
and (assuming due authorization, execution and delivery by Parent and Merger Sub
of this Agreement) will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally.

(b) Neither the execution and delivery of this Agreement by the Company, nor the
consummation by the Company, of the transactions contemplated hereby, nor
compliance by the Company with any of the terms or provisions hereof, will
(i) violate any provision of the certificate of incorporation or bylaws of the
Company or (ii) assuming that the consents and approvals referred to in Section
3.4 hereof are duly obtained, (x) violate any Laws applicable to the Company, or
any of its properties or assets, or (y) violate, conflict with, result in a
breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, pledge, security interest, charge or other
encumbrance upon any of the properties or assets of the Company under any of the
terms, conditions or provisions of any Company Contract to which the Company is
a party, or by which they or any of their respective properties or assets may be
bound or affected, except that in each case for such violations, breaches,
defaults, or terminations as would not likely have, either individually or in
the aggregate, a Material Adverse Effect on the Company.

(c) The Company is not: (i) in violation of its certificate of incorporation or
bylaws or similar documents; (ii) in default in the performance of any
obligation, agreement or condition of any debt instrument which (with or without
the passage of time or the giving of notice, or both) affords to any Person the
right to accelerate any indebtedness or terminate any right; (iii) in default
under or breach of (with or without the passage of time or the giving of notice)
any other contract to which it is a party or by which it or its assets are
bound; or (iv) in violation of any law, regulation, administrative order or
judicial order, decree or judgment (domestic or foreign) applicable to it or its
business or assets, except where any violation, default or breach under items
(ii), (iii), or (iv) could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect on the Company.

3.4 Consents and Approvals.

(a) Except for (i) the approval of this Agreement by the requisite vote of the
stockholders of the Company, (ii) any required filings with the SEC and state
securities authorities, (iii) the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware pursuant to the DGCL, and (iv) such
other filings, authorizations, consents, notices or approvals as may be set
forth in Section 3.4(a) of the Company Disclosure Schedule, no consents or
approvals of or filings or registrations with any court, administrative agency
or commission or other governmental authority or instrumentality (each a
“Governmental Entity”), or with any third party are necessary in connection with
(x) the execution and delivery by the Company of this Agreement and (y) the
consummation by the Company of the Merger and the other transactions
contemplated hereby, except in each case for such consents, approvals or filings
the failure of which to be obtained would not likely have a Material Adverse
Effect on the Company.

(b) The Company has no Knowledge of any reason why approval or effectiveness of
any of the applications, notices, filings or waivers thereof referred to in
Section 3.4(a) will not be obtained or granted on a timely basis.

3.5 Reports and Financial Statements.

(a) The Company has previously made available to Parent (including through the
SEC’s EDGAR system) true and complete copies of: (a) the Company’s Annual Report
on Form 10-KSB filed with the SEC for each of the years ended December 31, 2002
through 2004; (b) the Company’s Quarterly Report on Form 10-QSB filed with the
SEC for the quarters ended March 31, 2005, June 30, 2005 and September 30, 2005;
(c) each definitive proxy statement filed by the Company with the SEC since
December 31, 2002; and (d) all Current Reports on Form 8-K filed by the Company
with the SEC since December 31, 2002. As of their respective dates (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), such reports, proxy statements and prospectuses
(individually a “Company SEC Report” and collectively, the “Company SEC
Reports”) (a) complied as to form in all material respects with the applicable
requirements of the Securities Act, the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder and (b) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The audited consolidated financial statements and
unaudited consolidated interim financial statements included in the Company SEC
Reports (including any related notes and schedules) complied as to form, as of
their respective dates of filing with the SEC, in all material respects with all
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, were prepared in accordance with GAAP consistently
applied during the periods involved (except as otherwise disclosed in the notes
thereto, and except that unaudited statements do not contain footnotes in
substance or form required by GAAP, as is permitted by Form 10-QSB of the
Exchange Act) and fairly presented the financial position of the Company as of
the dates thereof and the results of operations and cash flows for the periods
or as of the dates then ended (subject, where appropriate, to normal year-end
adjustments). Since December 31, 2002, the Company has timely filed all reports
and other filings required to be filed by it with the SEC under the rules and
regulations of the SEC.

(b) Since September 30, 2005, there has not been any material change by the
Company in accounting principles, methods or policies for financial accounting
purposes, except as required by concurrent changes in generally accepted
accounting principles. There are no material amendments or modifications to
agreements, documents or other instruments which previously had been filed by
the Company with the SEC pursuant to the Securities Act or the Exchange Act,
which have not been filed with the SEC but which are required to be filed. The
Company maintains a reasonable process or procedure under which management of
the Company is aware of or authorizes material transactions of the Company such
that such transactions may be recorded on the quarterly and annual financial
reports of the Company in accordance with GAAP. The Company currently conducts
its business in compliance in all material respects with all laws and
regulations as currently applicable to the conduct of its business, including
applicable provisions of the Sarbanes-Oxley Act of 2002.

(c) The Company has no material indebtedness, obligations or liabilities of any
kind (whether accrued, absolute, contingent or otherwise, and whether due or to
become due or asserted or unasserted), and, to the Knowledge of the Company,
there is no reasonable basis for the assertion of any material claim or
liability of any nature against the Company, except for liabilities (i) which
are fully reflected in, reserved against or otherwise described in the Company’s
Quarterly Report on Form 10-QSB filed with the SEC for the quarter ended
September 30, 2005, (ii) which have been incurred after the most recent Company
SEC Reports in the ordinary course of business, consistent with past practice,
or (iii) which are obligations to perform under executory contracts in the
ordinary course of business (none of which is a liability resulting from a
breach of contract or warranty, tort, infringement or legal action).

3.6 Broker’s Fees.

Neither the Company nor any of its respective officers or directors has employed
any broker or finder or incurred any liability for any broker’s fees,
commissions or finder’s fees in connection with any of the transactions
contemplated by this Agreement other than Q Advisors LLC (“Q Advisors”).

3.7 Absence of Certain Changes or Events.

Except as disclosed in the Company SEC Reports, since September 30, 2005, except
with respect to the actions contemplated by this Agreement, the Company has
conducted its business only in the ordinary course and in a manner consistent
with past practice and, since such date, there has not been (i) any Material
Adverse Effect on the Company, (ii) any damage, destruction or loss (whether or
not covered by insurance) on the Company that has had or could reasonably be
expected to have a Material Adverse Effect on the Company, (iii) any material
change by the Company in its accounting methods, principles or practices;
(iv) any material revaluation by the Company of any of its assets, including,
without limitation, writing down the value of capitalized Software or inventory
or deferred tax assets or writing off notes or accounts receivable other than in
the ordinary course of business; (v) any labor dispute or charge of unfair labor
practice (other than routine individual grievances), any activity or proceeding
by a labor union or representative thereof to organize any employee of the
Company or any campaign being conducted to solicit authorization from employees
to be represented by such labor union in each case which has had a Material
Adverse Effect; (vi) any waiver by the Company of any rights of material value
or (vii) any other action or event that would have required the consent of
Company pursuant to Section 5.1 had such action or event occurred after the date
of this Agreement.

3.8 Legal Proceedings.

(a) The Company is not a party to any, and there are no pending or to the
Knowledge of the Company, threatened, legal, administrative, arbitration or
other proceedings, claims, actions or governmental or regulatory investigations
of any nature against the Company in which, to the Knowledge of the Company,
there is a reasonable probability of any material recovery against or other
material effect upon the Company or which challenge the validity or propriety of
the transactions contemplated by this Agreement.

(b) There is no injunction, order, judgment, decree, or regulatory restriction
imposed upon the Company or its assets.

3.9 Taxes and Tax Returns.

(a) The Company has duly filed all Tax Returns required to be filed by it on or
prior to the date hereof (all such returns being accurate and complete in all
material respects), except for such failures to file, taken together, as would
not likely have a Material Adverse Effect on Company, and has duly paid or made
provision on the financial statements for the periods ended December 31, 2004,
March 31, 2005, June 30, 2005 and September 30, 2005 and as referred to in
Sections 3.5 and 6.6 hereof in accordance with GAAP for the payment of all
material Taxes which have been incurred or are due or claimed to be due from it
by Taxing Authorities on or prior to the date hereof other than Taxes (a) that
(x) are not yet delinquent or (y) are being contested in good faith and set
forth in Section 3.9 of the Company Disclosure Schedule, (b) that have not been
finally determined, and (c) the failure to pay, taken together, would not likely
have a Material Adverse Effect. All liability with respect to the Tax Returns of
the Company has been satisfied for all years prior to and including 2004. The
Internal Revenue Service (“IRS”) has not notified the Company of, or to the
Knowledge of the Company otherwise asserted, that there are any material
deficiencies with respect to the federal income Tax Returns of the Company.
There are no material disputes pending, or to the Knowledge of the Company
claims asserted for, Taxes or assessments upon the Company. In addition, Tax
Returns which are accurate and complete in all material respects have been filed
by the Company for all periods for which returns were due with respect to income
tax withholding, Social Security and unemployment taxes and the amounts shown on
such Tax Returns to be due and payable have been paid in full or adequate
provision therefor in accordance with GAAP has been included by the Company in
the financial statements for the periods ended December 31, 2004, March 31,
2005, June 30, 2005 and September 30, 2005 and as referred to in Sections 3.5
and 6.6 hereto. The unpaid Taxes of the Company (i) did not, as of the date of
any financial statement referred to in its annual reports filed on Form 10-KSB
or in Section 6.6 hereto, exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of such financial statements (other
than the notes thereto) and (ii) will not exceed such reserve as adjusted for
the passage of time though the Closing Date in accordance with past custom and
practice of the Company in filing its Tax Returns. The Company has not been
asked to consent to, and has not consented to, any currently effective waiver or
extension of any statute of limitations with respect to any Tax. The Company has
not made an election under Section 341(f) of the Code. The Company has provided
or made available to Parent complete and correct copies of its Tax Returns and
all material correspondence and documents, if any, relating directly or
indirectly to taxes for the Company’s fiscal years 2000, 2001, 2002, 2003 and
2004. For this purpose, “correspondence and documents” include, without
limitation, amended Tax Returns, claims for refunds, notices from Taxing
Authorities of proposed changes or adjustments to Taxes or Tax Returns, consents
to assessment or collection of Taxes, acceptances of proposed adjustments,
closing agreements, rulings and determination letters and requests therefor, and
all other written communications to or from Taxing Authorities relating to any
material Tax liability of the Company. The Company is not a “foreign person” as
that term is used in § 1.1445-2 of the Treasury Regulations promulgated under
the IRC. The Company is not a “United States real property holding corporation”
within meaning of § 897 of the IRC and was not a “United States real property
holding corporation” on any “determination date” (as defined in § 1.897-2(c) of
such Regulations) that occurred during any relevant period.

(b) For purposes of this Agreement:

“Tax or Taxes” means any tax (including any income tax, capital gains tax,
payroll, employment or withholding tax, value-added tax, franchise tax, sales or
use tax, property tax, net worth tax, gift tax, or estate tax), levy,
assessment, tariff, duty (including any customs duty), deficiency, or other fee,
and any related charge or amount (including any fine, penalty, interest, or
addition to tax), imposed, assessed, or collected by or under the authority of
any Taxing Authority or payable pursuant to any tax-sharing agreement or any
other contract relating to the sharing or payment of any such tax, levy,
assessment, tariff, duty, deficiency, or fee.

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Taxing
Authority in connection with the determination, assessment, collection, or
payment of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any law, regulation or other legal requirement
relating to any Tax.

“Taxing Authority” means any:

(i) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;

(ii) federal, state, local, municipal, foreign, or other government;

(iii) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

(iv) multi-national organization or body; or

(v) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

3.10 Employee Plans.

(a) For purposes of this Section 3.10, references to the Company shall include
the Company and any other entity which together with the Company would be deemed
a “single employer” within the meaning of Section 4001 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or Code
Section 414(b), (c) or (m). Section 3.10(a) of the Company Disclosure Schedule
sets forth a true and complete list of each employee benefit plan (within the
meaning of Section 3(3) of ERISA), and each other plan, arrangement or agreement
relating to deferred compensation, fringe benefits, flexible spending or other
benefits of any current or former employee, that is maintained or contributed to
as of the date of this Agreement, or that has within the last three years been
maintained or contributed to, by the Company or under which the Company has any
liability (collectively, the “Plans”).

(b) The Company has heretofore delivered or made available to Parent true,
correct and complete copies of each of the Plans and all related documents,
including but not limited to (i) the most recent determination letter from the
IRS (if applicable) for such Plan, (ii) the current summary plan description and
any summaries of material modification, (iii) all annual reports (Form 5500
series) for each Plan filed for the preceding three plan years, and (iv) all
substantive correspondence relating to any such Plan addressed to or received
from the IRS, the Department of Labor, the Pension Benefit Guaranty Corporation
or any other governmental agency.

(c) (i) Each of the Plans has been operated and administered in all material
respects in compliance with its terms and applicable Laws, including but not
limited to ERISA and the Code, (ii) each of the Plans intended to be “qualified”
within the meaning of Section 401(a) of the Code is so qualified, any trust
created pursuant to any such Plan is exempt from federal income tax under
Section 501(a) of the Code, each such Plan has either received from the IRS a
favorable determination letter to such effect upon which the Company is entitled
to rely as to such matters and which is currently applicable or may rely on a
favorable opinion letter from the IRS as to such matters, and the Company is not
aware of any circumstance or event which would jeopardize the tax-qualified
status of any such Plan or the tax-exempt status of any related trust, or which
would cause the imposition of any liability, penalty or tax under ERISA or the
Code with respect to any Plan, (iii) no Plan is subject to Title IV of ERISA,
(iv) no Plan provides benefits, including, without limitation, death or medical
benefits (whether or not insured), with respect to current or former employees
of the Company beyond their retirement or other termination of service, other
than (w) coverage mandated by applicable Law, (x) death benefits or retirement
benefits under a Plan that is an “employee pension plan,” as that term is
defined in Section 3(2) of ERISA, (y) deferred compensation benefits under a
Plan that are accrued as liabilities on the books of the Company, or
(z) benefits the full cost of which is borne by the current or former employee
(or his beneficiary), (vi) no Plan is a “multiemployer pension plan,” as such
term is defined in Section 3(37) of ERISA, (vii) all contributions or other
amounts payable by the Company as of the Effective Time with respect to each
Plan and all other liabilities of each such entity with respect to each Plan, in
respect of current or prior plan years have been paid or accrued in accordance
with generally accepted accounting practices and Section 412 of the Code,
(viii) the Company is not aware that it has engaged in a transaction in
connection with which the Company could be subject to either a civil penalty
assessed pursuant to Section 409 or 502(i) of ERISA or a tax imposed pursuant to
Section 4975 or 4976 of the Code, (ix) there are no pending, or to the Knowledge
of the Company, threatened or anticipated claims (other than routine claims for
benefits) by, on behalf of or against any of the Plans or any trusts related
thereto by any current or former employee of the Company, and (x) no Plan,
program, agreement or other arrangement, either individually or collectively,
provides for any payment by the Company that would not be deductible under Code
Sections 162(a)(1), 162(m) or 404 or that would constitute a “parachute payment”
within the meaning of Code Section 280G after giving effect to the transactions
contemplated by this Agreement nor would the transactions contemplated by this
Agreement accelerate the time of payment or vesting, or increase the amount of
compensation due to any employee.

(d) (A) None of the employees of the Company is represented in his or her
capacity as an employee of such company by any labor organization; (B) the
Company has not recognized any labor organization nor has any labor organization
been elected as the collective bargaining agent of any of their employees, nor
has the Company signed any collective bargaining agreement or union contract
recognizing any labor organization as the bargaining agent of any of its
employees; and (C) to the Knowledge of the Company, there is no active or
current union organization activity involving the employees of the Company, nor
has there ever been union representation involving employees of the Company.

(e) The Company has provided to Parent a description of all written employment
policies under which the Company is operating.

(f) The Company is in compliance with all Federal, foreign (as applicable), and
state laws regarding employment practices, including laws relating to workers’
safety, sexual harassment or discrimination, except where the failure to so be
in compliance, individually or in the aggregate, would not have a Material
Adverse Effect on the Company.

(g) To the Knowledge of the Company, as of the date hereof, no executive, key
employee or group of employees has any plans to terminate his or her employment
with the Company.

3.11 Contracts.

(a) The Company is not a party to or bound by any contract, arrangement or
commitment (i) with respect to the employment of any directors, officers,
employees or consultants, (ii) which, upon the consummation of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional acts or events) result in any payment (whether of severance pay or
otherwise) becoming due from Parent, Merger Sub, the Company, or any of their
respective Subsidiaries to any director, officer or employee thereof,
(iii) which materially restricts the conduct of any line of business by the
Company, (iv) with or to a labor union or guild (including any collective
bargaining agreement), or (v) any of the benefits of which will be increased, or
the vesting of the benefits of which will be accelerated by the occurrence of
any of the transactions contemplated by this Agreement, or the value of any of
the benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement (including as to this clause (v), any stock
option plan, stock appreciation rights plan, restricted stock plan or stock
purchase plan). There are no employment, consulting and deferred compensation
agreements to which the Company is a party. Section 3.11(a) of the Company
Disclosure Schedule sets forth a list of all material contracts (as defined in
Item 601(b)(10) of Regulation S-K or otherwise in an amount greater than
$100,000 per annum) of the Company. Each contract, arrangement or commitment of
the type described in this Section 3.11(a), whether or not set forth in
Section 3.11(a) of the Company Disclosure Schedule, is referred to herein as a
“Company Contract,” and the Company has not received notice of, nor do any
executive officers of such entities know of, any violation of any Company
Contract.

(b) (i) Each Company Contract is valid and binding and in full force and effect,
(ii) the Company has in all material respects performed all obligations required
to be performed by it to date under each Company Contract, and (iii) no event or
condition exists which constitutes or, after notice or lapse of time or both,
would constitute, a default on the part of the Company under any such Company
Contract, except where such default would not be likely to have, either
individually or in the aggregate, a Material Adverse Effect on Company.

3.12 Environmental Matters.

The Company is in material compliance with all Environmental Laws, except as
would not likely have, either individually or in the aggregate, a Material
Adverse Effect on Company. For purposes of this Section 3.12, the term
“Environmental Law” means any applicable Law relating to the protection of human
health and the environment.

3.13 Properties and Assets.

Section 3.13 of the Company Disclosure Schedule lists (i) all real property
owned by the Company; (ii) each real property lease, sublease or installment
purchase arrangement to which the Company is a party; (iii) a description of
each contract for the purchase, sale, or development of real estate to which the
Company is a party; and (iv) all items of the Company’s tangible personal
property and equipment with a book value of $50,000 or more or having any annual
lease payment of $50,000 or more. Except for (a) items reflected in the
Company’s consolidated financial statements as of December 31, 2004, as filed in
the Company’s Annual Report on Form 10-KSB for the fiscal year ended
December 31, 2004, (b) exceptions to title that do not interfere materially with
the Company’s use and enjoyment of owned or leased real property, (c) liens for
current real estate taxes not yet delinquent, or being contested in good faith,
properly reserved against (and reflected on the financial statements referred to
in the Company’s Annual Report on Form 10-KSB for the fiscal year ended
December 31, 2004), and (d) items listed in Section 3.13 of the Company
Disclosure Schedule, the Company has good and, as to owned real property,
marketable and insurable title to all their properties and assets, free and
clear of all liens, claims, charges and other encumbrances. The Company, as
lessee, has the right under valid and subsisting leases to occupy, use and
possess all property leased by them, and the Company has not experienced any
material uninsured damage or destruction with respect to such properties since
December 31, 2004. All properties and assets used by the Company are in good
operating condition and repair suitable for the purposes for which they are
currently utilized and, to the Knowledge of the Company, comply in all material
respects with all Laws relating thereto now in effect or scheduled to come into
effect. The Company enjoys peaceful and undisturbed possession under all leases
for the use of all property under which it is the lessee, and all leases to
which the Company is a party are valid and binding obligations in accordance
with the terms thereof. The Company is not in default with respect to any such
lease, and there has occurred no default by the Company or event which with the
lapse of time or the giving of notice, or both, would constitute a default under
any such lease, except where such default is not likely to have, either
individually or in the aggregate, a Material Adverse Effect. To the Knowledge of
the Company, there are no Laws, conditions of record, or other impediments which
interfere materially with the intended use by the Company of any of the property
owned, leased, or occupied by it.

3.14 Insurance.

Section 3.14 of the Company Disclosure Schedule contains a true, correct and
complete list of all insurance policies and bonds maintained by the Company,
including the name of the insurer, the policy number, the type of policy and any
applicable deductibles, and all such insurance policies and bonds or other
insurance policies and bonds that have, from time to time, in respect of the
nature of the risks insured against and amount of coverage provided are in full
force and effect and have been in full force and effect since their respective
dates of inception. As of the date hereof, the Company has not received any
notice of cancellation or amendment of any such policy or bond or is in default
under any such policy or bond, no coverage thereunder is being disputed and all
material claims thereunder have been filed in a timely fashion. True, correct
and complete copies of all such policies and bonds reflected at Section 3.14 of
the Company Disclosure Schedule, as in effect on the date hereof, have been made
available to Parent.

3.15 Compliance with Applicable Laws.

The Company has complied in all material respects with all Laws applicable to it
or to the operation of its business, except where such noncompliance is not
likely to have, either individually or in the aggregate, a Material Adverse
Effect. To the Knowledge of the Company, the Company has not received any notice
of any material alleged or threatened claim, violation, or liability under any
such Laws that has not heretofore been cured and for which there is no remaining
liability.

3.16 Affiliates.

Each director, executive officer and other person who is an “affiliate” (for
purposes of Rule 145 under the Securities Act of 1933, as amended (the
“Securities Act”)) of the Company is listed at Section 3.16 of the Company
Disclosure Schedule. Except as set forth in the Company SEC Reports filed prior
to the date of this Agreement, since the date of Company’s last proxy statement
to its stockholders, no event has occurred that would be required to be reported
by Company as a Certain Relationship or Related Transaction, pursuant to
Item 404 of Regulation S-K promulgated by the SEC.

3.17 Ownership of Parent Common Stock.

Neither the Company nor any of its directors, executive officers, or affiliates
(as used above in Section 3.16) (i) beneficially own, directly or indirectly
through an affiliate, or (ii) is a party to any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting or disposing of, in
each case, any shares of outstanding capital stock of Parent (other than those
agreements, arrangements or understandings specifically contemplated hereby).

3.18 Fairness Opinion.

The Company has received an opinion from Q Advisors to the effect that, in its
opinion, the consideration to be paid to stockholders of the Company hereunder
is fair to such stockholders from a financial point of view.

3.19 Intellectual Property.

(a) Section 3.19 of the Company Disclosure Schedule contains a correct and
complete list of all Company Registered Intellectual Property and all material
unregistered copyrights, trademarks and service marks of the Company.

(b) To the Company’s Knowledge, no Intellectual Property owned by the Company
and no Company Proprietary Software is subject to any proceeding or outstanding
consent, decree, order or judgment (i) restricting in any manner the use thereof
by the Company or (ii) that may affect the validity or enforceability thereof.
To the Company’s Knowledge, no Intellectual Property licensed to the Company and
no Company Licensed Software, either of which is material to the operations of
the Company, is subject to any proceeding or outstanding consent, decree, order
or judgment (i) restricting in any manner the use thereof by the Company or
(ii) that may affect the validity or enforceability thereof.

(c) Each item of Company Registered Intellectual Property is subsisting and in
full force in all material respects. All necessary registration, maintenance and
renewal fees currently due and owing in connection with Company Registered
Intellectual Property have been paid and all necessary documents, recordations
and certifications in connection with the Company Registered Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Company Registered Intellectual Property
and recording ownership by the Company or any of its Subsidiaries of such
Company Registered Intellectual Property.

(d) The Company is the sole and exclusive owner of each item of Intellectual
Property used by the Company, other than Intellectual Property that is licensed
to the Company, free and clear of any Lien, except Permitted Liens.

(e) Section 3.19 of the Company Disclosure Schedule sets forth a correct and
complete list of (i) the Company Proprietary Software, and (ii) the Company
Licensed Software.

(f) To the Knowledge of the Company, the operations of the Company as currently
conducted, including the Company’s design, development, manufacture, use,
reproduction, display, marketing and sale of the products or services (including
Software) of the Company do not infringe or misappropriate the Intellectual
Property of any third party.

(g) The Company has no Knowledge and has not received written notice from any
third party that the operations of the Company as currently conducted, or any
current product or service of the Company infringes or misappropriates the
Intellectual Property of any third party.

(h) To the Knowledge of the Company, no Person is infringing or misappropriating
any Company Intellectual Property that is owned by or exclusively licensed to
the Company.

(i) The Company has taken commercially reasonable steps to protect the rights of
the Company in the Confidential Information and any trade secret or confidential
information of third Parties used by the Company.

(j) The Company maintains in place and has taken commercially reasonable steps
to enforce appropriate policies designed to ensure that all Intellectual
Property owned by the Company and developed by employees of the Company is
developed by such employees while working within the scope of their employment
at the time of such development. Where appropriate, the Company has taken
commercially reasonable steps to require its agents, consultants, contractors or
other Persons to execute appropriate instruments of assignment in favor of the
Company as assignee to convey to the Company ownership of Intellectual Property
developed by such agents, consultants, contractors or other Persons on behalf of
the Company.

3.20 Company Information.

This Agreement does not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they are made, not misleading. The Company
notice of the Company Stockholders Meeting (except for the portions thereof
relating solely to Parent or any of its Subsidiaries, as to which the Company
makes no representation or warranty) will comply in all material respects with
the provisions of the DGCL.

3.21 Proxy Materials; Registration Statement; Other Information.

None of the information supplied or to be supplied by the Company for inclusion
or incorporation by reference in the Registration Statement on Form S-4 relating
to the registration of the Parent Common Stock and the Contingent Value Rights
(the “Registration Statement”) or the letter to stockholders, notice of meeting,
proxy statement and form of proxy to be distributed to Company stockholders in
connection with the Merger and any schedules required to be filed with the SEC
in connection therewith (collectively, the “Proxy Materials”) will (i) in the
case of the Registration Statement, at the time it becomes effective or at the
Effective Time, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein not misleading, or (ii) in the case of the Proxy
Materials, at the time of the mailing of any of the Proxy Materials and at the
time of the Company Stockholders Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. If at any time prior to
the Effective Time any event with respect to the Company, its officers and
directors should occur which is required to be described in an amendment of, or
a supplement to, the Proxy Materials or the Registration Statement, the Company
shall promptly inform Parent, such event shall be so described, and such
amendment or supplement shall be promptly filed with the SEC and, as required by
law, disseminated to the stockholders of the Company and Parent. The
Registration Statement will (with respect to the Company) comply as to form in
all material respects with the requirements of the Securities Act and the rules
and regulations promulgated thereunder. The Proxy Materials will (with respect
to the Company) comply as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations promulgated thereunder.
Notwithstanding the foregoing, the Company makes no representation or warranty
with respect to any information supplied by Parent or Merger Sub which is
contained in any of the foregoing documents.

3.22 Unlawful Payments and Contributions.

To the Knowledge of the Company, neither the Company nor any of its respective
directors, officers, employees or agents has, with respect to the businesses of
the Company, (i) used any funds for any unlawful contribution, endorsement,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful payment
to any Person or entity.

3.23 Listings.

The Company’s securities are not listed, or quoted, for trading on any U.S.
domestic or foreign securities exchange.

3.24 Permits.

The Company holds all licenses, permits, registrations, orders, authorizations,
approvals and franchises which are required to permit it to conduct its business
as presently conducted, except where the failure to hold such licenses, permits,
registrations, orders, authorizations, approvals or franchises could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect on the Company. All such licenses, permits, registrations,
orders, authorizations, approvals and franchises are now, and will be after the
Closing, valid and in full force and effect, and Surviving Corporation shall
have full benefit of the same, except where the failure to be valid and in full
force and effect or to have the benefit of any such license, permit,
registration, order, authorization, approval or franchise could not reasonably
be expected to, individually or in the aggregate, have a Material Adverse Effect
on the Company or Surviving Corporation. The Company has not received any
notification of any asserted present failure (or past and unremedied failure) by
it to have obtained any such license, permit, registration, order,
authorization, approval or franchise, except where such failure could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect on the Company or Surviving Corporation.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby make the following representations and warranties
to Company as set forth in this Article IV, subject to the exceptions disclosed
in writing in the disclosure schedules of the Parent and Merger Sub delivered
herewith (the “Parent and Merger Sub Disclosure Schedule”), each of which
representations and warranties are being relied upon by Company as an inducement
to enter into and perform this Agreement. It is acknowledged and agreed by
Company that any matter set forth in any schedule, section or subsection of the
Parent and Merger Sub Disclosure Schedule shall expressly not be deemed to
constitute an admission by the Parent and/or Merger Sub, as the case may be, or
otherwise imply, that any such matter rises to the level of a Material Adverse
Effect or is otherwise material for purposes of this Agreement or the Parent and
Merger Sub Disclosure Schedule.

4.1 Corporate Organization.

Each of Parent, Merger Sub and Parent’s other Subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of their state
or incorporation of organization. Each of Parent, Merger Sub and Parent’s other
Subsidiaries has the corporate power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted,
and is duly licensed or qualified to do business in each jurisdiction in which
the nature of any business conducted by it or the character or location of any
properties or assets owned or leased by it makes such licensing or qualification
necessary, except where the failure to so qualify or to be in good standing has
not had and would not likely have a Material Adverse Effect on Parent. The
certificate of incorporation and bylaws of Parent, Merger Sub and Parent’s other
Subsidiaries, copies of which are attached at Section 4.1 of the Parent and
Merger Sub Disclosure Schedule, are true, correct and complete copies of such
documents as in effect as of the date of this Agreement. Gupta Technologies,
LLC, a Delaware limited liability company, David Corporation, a California
corporation, Foresight Software, Inc., a Delaware corporation, Process Software,
LLC, a Delaware limited liability company, Profitkey International, LLC, a
Delaware limited liability company, and TAC/Halo, LLC (d/b/a Tesseract), a
Delaware limited liability company are the only Subsidiaries of Parent, that
qualify as a “Significant Subsidiary” as such term is defined in Regulation S-X
promulgated by the Securities and Exchange Commission (the “SEC”). Section 4.1
of the Parent and Merger Sub Disclosure Schedule includes a listing of all
jurisdictions in which Parent is qualified to do business or has assets and/or
conducts operations.

4.2 Capitalization.

(a) The authorized capital stock of Parent consists of 150,000,000 shares of
common stock (“Parent Common Stock”), par value $0.00001 per share and
50,000,000 shares of preferred stock, par value $0.00001 per share (“Parent
Preferred Shares”), of which 16,000,000 shares of Series C Preferred Stock have
been designated and 8,863,636 shares of Series D Preferred Stock have been
designated. As of the date hereof, there are (i) 3,648,537 shares of Parent
Common Stock issued and outstanding and 0 shares of Parent Common Stock held in
Parent’s treasury, (ii) 56,327,111 shares of Parent Common Stock reserved for
issuance upon exercise of outstanding stock options or otherwise,
(iii) 13,802,837 shares of Series C Preferred Stock issued and outstanding and
(iv) 7,045,454 shares of Series D Preferred Stock issued and outstanding. There
no issued and outstanding shares of Parent’s Series A Preferred Stock or
Series B Preferred Stock. All of the issued and outstanding Parent Common Stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights, with no personal liability attaching to the
ownership thereof. Except as disclosed in the Parent SEC Reports, Parent does
not have and is not bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of any Parent Common Stock or Parent Preferred Shares or any other
equity security of Parent or any securities representing the right to purchase
or otherwise receive any Parent Common Stock or any other equity security of
Parent. Except as disclosed in the Parent SEC Reports, there are not as of the
date hereof and there will not be at the Effective Time any stockholder
agreements, voting trusts or other agreements or understandings to which Parent
is a party or to which it is bound relating to the voting of any shares of the
capital stock of Parent. Except as disclosed in the Parent SEC Reports, there
are no existing rights with respect to the registration of Parent Common Stock
under the Securities Act, including, but not limited to, demand rights or
piggy-back registration rights. Except as disclosed in the Parent SEC Reports
since September 30, 2005 through the date hereof no options or warrants have
been issued or accelerated or had their terms modified.

(b) Section 4.2(b) of the Parent and Merger Sub Disclosure Schedule sets forth a
true, correct and complete list of all direct or indirect Subsidiaries of Parent
as of the date of this Agreement. Except as disclosed in the Parent SEC Reports,
Parent owns, directly or indirectly, all of the issued and outstanding shares of
capital stock of each of its Subsidiaries, free and clear of all liens, charges,
encumbrances and security interests whatsoever, and all of such shares are duly
authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof. No Subsidiary has or is bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares of capital stock or any other equity
security of such Subsidiary or any securities representing the right to purchase
or otherwise receive any shares of capital stock or any other equity security of
such Subsidiary.

4.3 Authority; No Violation.

(a) Each of Parent and Merger Sub has full corporate power and authority to
execute and deliver this Agreement and, subject to the required regulatory
approvals specified herein, to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Boards of Directors of Parent and Merger Sub, and no other corporate proceedings
on the part of Parent and Merger Sub are necessary to approve this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by each of Parent and Merger Sub and
(assuming due authorization, execution and delivery by Company of this
Agreement) will constitute valid and binding obligations of each of Parent and
Merger Sub, enforceable against each of Parent and Merger Sub in accordance with
its terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.

(b) Neither the execution and delivery of this Agreement by Parent and Merger
Sub, nor the consummation by Parent and Merger Sub, of the transactions
contemplated hereby, nor compliance by Parent and Merger Sub with any of the
terms or provisions hereof, will (i) violate any provision of the certificate of
incorporation or bylaws of Parent, Merger Sub and each of its Subsidiaries or
(ii) assuming that the consents and approvals referred to in Section 4.4 hereof
are duly obtained, (x) violate any Laws applicable to Parent, Merger Sub and
each of Parent’s other Subsidiaries, or any of their respective properties or
assets, or (y) violate, conflict with, result in a breach of any provision of or
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any lien, pledge,
security interest, charge or other encumbrance upon any of the respective
properties or assets of Parent, Merger Sub and each of Parent’s other
Subsidiaries under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which Parent, Merger Sub and each of Parent’s other
Subsidiaries is a party, or by which they or any of their respective properties
or assets may be bound or affected, except in each case for such violations,
breaches, defaults, or terminations as would not likely have, either
individually or in the aggregate, a Material Adverse Effect on Parent.

(c) Parent is not: (i) in violation of its certificate of incorporation or
bylaws or similar documents; (ii) in default in the performance of any
obligation, agreement or condition of any debt instrument which (with or without
the passage of time or the giving of notice, or both) affords to any Person the
right to accelerate any indebtedness or terminate any right; (iii) in default
under or breach of (with or without the passage of time or the giving of notice)
any other contract to which it is a party or by which it or its assets are
bound; or (iv) in violation of any law, regulation, administrative order or
judicial order, decree or judgment (domestic or foreign) applicable to it or its
business or assets, except where any violation, default or breach under items
(ii), (iii), or (iv) could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect on Parent.

4.4 Consents and Approvals.

(a) Except for (i) any required filings with the SEC and state securities
authorities, (ii) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware pursuant to the DGCL, (iii) such other filings,
authorizations, consents, notices or approvals as may be set forth in
Section 4.4(a) of the Parent and Merger Sub Disclosure Schedule, no consents or
approvals of or filings or registrations with any Governmental Entity, or with
any third party are necessary in connection with (x) the execution and delivery
by Parent or Merger Sub of this Agreement and (y) the consummation by Parent or
Merger Sub of the Merger and the other transactions contemplated hereby, except
in each case for such consents, approvals or filings the failure of which to be
obtained would not likely have a Material Adverse Effect on Parent or Merger
Sub. The approval of the stockholders of Parent is not required in connection
with the execution and delivery by Parent or Merger Sub of this Agreement and
the consummation by Parent or Merger Sub of the Merger and the other transaction
contemplated hereby.

(b) Parent and Merger Sub have no Knowledge of any reason why approval or
effectiveness of any of the applications, notices or filings referred to in
Section 4.4(a) cannot be obtained or granted on a timely basis.

4.5 Adequate Resources.

Parent has or will have at the Effective Time cash on hand or borrowing
availability under financing arrangements from financially responsible third
Parties, or a combination thereof, in an aggregate amount sufficient to enable
Parent to pay in full the Merger Consideration and all fees and expenses payable
by Parent in connection with this Agreement and the transactions contemplated
hereby.

4.6 Legal Proceedings.

(a) Except as disclosed in the Parent SEC Reports, Parent and Merger Sub are not
party to any, and there are no pending or to the Knowledge of Parent or Merger
Sub, threatened, legal, administrative, arbitration or other proceedings,
claims, actions or governmental or regulatory investigations of any nature
against Parent or Merger Sub in which, to the Knowledge of Parent or Merger Sub,
there is a reasonable probability of any material recovery against or other
material effect upon Parent or which challenge the validity or propriety of the
transactions contemplated by this Agreement.

(b) There is no injunction, order, judgment, decree, or regulatory restriction
imposed upon Parent, Merger Sub, or their respective assets.

4.7 Broker’s Fees.

Neither Parent nor any Subsidiary nor any of their respective officers or
directors has employed any broker or finder or incurred any liability for any
broker’s fees, commissions or finder’s fees in connection with any of the
transactions contemplated by this Agreement.

4.8 Reports and Financial Statements.

(a) Parent has previously made available to the Company (including through the
SEC’s EDGAR system) true and complete copies of (a) Parent’s Annual Reports on
Form 10-KSB filed with the SEC for each of the years ended June 30, 2003 through
2005; (b) Parent’s Quarterly Reports on Form 10-QSB filed with the SEC for the
quarter ended September 30, 2005; (c) each definitive proxy statement filed by
Parent with the SEC since December 31, 2003; (d) each final prospectus filed by
Parent with the SEC since December 31, 2003; and (e) all Current Reports on Form
8-K filed by Parent with the SEC since December 31, 2003. As of their respective
dates (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing), such reports, proxy statements and
prospectuses (individually a “Parent SEC Report” and, collectively, “Parent SEC
Reports”) (a) complied as to form in all material respect with the applicable
requirements of the Securities Act, the Exchange Act, and the rules and
regulations promulgated thereunder and (b) did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The audited
consolidated financial statements and unaudited consolidated interim financial
statements included in the Parent SEC Reports (including any related notes and
schedules) complied as to form, as of their respective dates of filing with the
SEC, in all material respects with all applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, were
prepared in accordance with past practice and GAAP consistently applied during
the periods involved (except as otherwise disclosed in the notes thereto) and
fairly presented the financial position of Parent and its consolidated
Subsidiaries as of the dates thereof and the results of their operations and
their cash flows for the periods or as of the dates then ended (subject, where
appropriate, to normal year-end adjustments). Since June 30, 2003, Parent has
timely filed all material reports and other filings required to be filed by it
with the SEC under the rules and regulations of the SEC.

(b) Since September 30, 2005, there has not been any material change by Parent
in accounting principles, methods or policies for financial accounting purposes,
except as required by concurrent changes in generally accepted accounting
principles. There are no material amendments or modifications to agreements,
documents or other instruments which previously had been filed by Parent with
the SEC pursuant to the Securities Act or the Exchange Act, which have not been
filed with the SEC but which are required to be filed. Parent maintains a
reasonable process or procedure under which management of Parent is aware of or
authorizes material transactions of Parent such that such transactions may be
recorded on the quarterly and annual financial reports of Parent in accordance
with GAAP. Parent currently conducts its business in compliance in all material
respects with all laws and regulations as currently applicable to the conduct of
its business, including the Sarbanes-Oxley Act of 2002.

(c) Parent has no material indebtedness, obligations or liabilities of any kind
(whether accrued, absolute, contingent or otherwise, and whether due or to
become due or asserted or unasserted), and, to the Knowledge of Parent, there is
no reasonable basis for the assertion of any material claim or liability of any
nature against Parent, except for liabilities (i) which are fully reflected in,
reserved against or otherwise described in the Parent’s Quarterly Report on Form
10-QSB filed with the SEC for the quarter ended September 30, 2005 or in Parent
SEC Reports filed after such Quarterly Report, (ii) which have been incurred
after the most recent Parent SEC Reports in the ordinary course of business,
consistent with past practice, or (iii) which are obligations to perform under
executory contracts in the ordinary course of business (none of which is a
liability resulting from a breach of contract or warranty, tort, infringement or
legal action).

4.9 No Undisclosed Liabilities.

Neither Parent nor any of its Subsidiaries has any liabilities or obligations of
any nature, whether or not accrued, contingent or otherwise, except
(a) liabilities or obligations reflected in any of the Parent SEC Reports filed
and publicly available prior to the date hereof and (b) liabilities or
obligations that would not, individually or in the aggregate, likely have a
Material Adverse Effect on Parent.

4.10 Absence of Certain Changes or Events.

(a) Except as disclosed in the Parent SEC Reports (i) neither Parent nor any of
its Subsidiaries has incurred any material liability, except as contemplated by
the Agreement or in the ordinary course of their business consistent with their
past practices, and (ii) no event has occurred which has had, or is likely to
have, individually or in the aggregate, a Material Adverse Effect on Parent.

(b) Subject to the acquisitions and financing described in the Parent SEC
Reports, since December 31, 2004, Parent and its Subsidiaries have carried on
their respective businesses in the ordinary and usual course consistent with
their past practices.

4.11 Taxes and Tax Returns.

(a) Parent and its Subsidiaries have duly filed all Tax Returns required to be
filed by it on or prior to the date hereof (all such returns being accurate and
complete in all material respects), except that all such failures to file, taken
together, as would not likely have a Material Adverse Effect on Parent, and has
duly paid or made provision on the financial statements for the periods ended
December 31, 2004, March 31, 2005, June 30, 2005 and September 30, 2005, and as
referred to in Section 4.8 hereof, in accordance with GAAP for the payment of
all material Taxes which have been incurred or are due or claimed to be due from
it by Taxing Authorities on or prior to the date hereof other than Taxes
(a) that (x) are not yet delinquent or (y) are being contested in good faith and
set forth in Section 4.11 of the Parent and Merger Sub Disclosure Schedule (b)
that have not been finally determined, and (c) the failure to pay, taken
together, would not likely have a Material Adverse Effect on Parent. All
liability with respect to the Tax Returns of Parent and its Subsidiaries has
been satisfied for all years prior to and including 2004. The IRS has not
notified Parent of, or to the Knowledge of Parent otherwise asserted, that there
are any material deficiencies with respect to the federal income Tax Returns of
Parent. There are no material disputes pending, or to the Knowledge of Parent
claims asserted for, Taxes or assessments upon Parent or any of its
Subsidiaries. In addition, Tax Returns which are accurate and complete in all
material respects have been filed by Parent and its Subsidiaries for all periods
for which returns were due with respect to income tax withholding, Social
Security and unemployment taxes and the amounts shown on such Tax Returns to be
due and payable have been paid in full or adequate provision therefor in
accordance with GAAP has been included by Parent in the financial statements for
the periods ended December 31, 2004, March 31, 2005, June 30, 2005 and
September 30, 2005, and as referred to in Section 4.8 hereof. The unpaid Taxes
of Parent (i) did not, as of the date of any financial statement referred to in
Parent’s Annual Reports on Form 10-KSB exceed the reserve for Tax liability
(rather than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of such financial
statements (other than the notes thereto) and (ii) will not exceed such reserve
as adjusted for the passage of time though the Closing Date in accordance with
past custom and practice of Parent in filing its Tax Returns. Neither Parent nor
any of its Subsidiaries has been asked to consent to, and has not consented to,
any currently effective waiver or extension of any statute of limitations with
respect to any Tax. Neither Parent nor any Subsidiary has made an election under
Section 341(f) of the Code. Parent has provided or made available to Company
complete and correct copies of its Tax Returns and all material correspondence
and documents, if any, relating directly or indirectly to taxes for Parent’s
fiscal years 2000, 2001, 2002, 2003 and 2004. For this purpose, “correspondence
and documents” include, without limitation, amended Tax Returns, claims for
refunds, notices from Taxing Authorities of proposed changes or adjustments to
Taxes or Tax Returns, consents to assessment or collection of Taxes, acceptances
of proposed adjustments, closing agreements, rulings and determination letters
and requests therefor, and all other written communications to or from Taxing
Authorities relating to any material Tax liability of Parent or any Subsidiary.

4.12 Compliance with Applicable Laws.

Parent and each of its Subsidiaries has complied in all material respects with
all Laws applicable to it or to the operation of its business, except where such
noncompliance would not likely have, either individually or in the aggregate, a
Material Adverse Effect on Parent. To the Knowledge of Parent, neither Parent
nor any of its Subsidiaries has received any notice of any material alleged or
threatened claim, violation, or liability under any such Laws that has not
heretofore been cured and for which there is no remaining liability.

4.13 Proxy Materials; Registration Statement; Other Information.

None of the information supplied or to be supplied by Parent for inclusion or
incorporation by reference in the Registration Statement or the Proxy Materials
will (i) in the case of the Registration Statement, at the time it becomes
effective or at the Effective Time, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading, or (ii) in the
case of the Proxy Materials, at the time of the mailing of any of the Proxy
Materials and at the time of the Company Stockholders Meeting, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading. If at any
time prior to the Effective Time any event with respect to Parent, its officers
and directors should occur which is required to be described in an amendment of,
or a supplement to, the Proxy Materials or the Registration Statement, Parent
shall promptly inform the Company, such event shall be so described, and such
amendment or supplement shall be promptly filed with the SEC and, as required by
law, disseminated to the stockholders of the Company and Parent. The
Registration Statement will (with respect to Parent) comply as to form in all
material respects with the requirements of the Securities Act and the rules and
regulations promulgated thereunder. The Proxy Materials will (with respect to
Parent) comply as to form in all material respects with the requirements of the
Exchange Act and the rules and regulations promulgated thereunder.
Notwithstanding the foregoing, Parent makes no representation or warranty with
respect to any information supplied by the Company which is contained in any of
the foregoing documents.

4.14 Ownership of Company Common Stock.

Except as disclosed on the Parent Disclosure Schedule, neither Parent nor any of
its Subsidiaries, directors, executive officers, or affiliates (as such term is
described above in Section 3.16) (i) beneficially own, directly or indirectly
through an affiliate, or (ii) is a party to any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting or disposing of, in
each case, any shares of outstanding capital stock of Company (other than those
agreements, arrangements or understandings specifically contemplated hereby).

4.15 Takeover Statutes.

The Board of Directors of Parent has approved the terms of this Agreement, and
such approval constitutes approval of this Agreement by the Board of Directors
of Parent under the provisions of Section 203 of the DGCL, other than
Section 203(b)(1) of the DGCL, to the knowledge of Parent, no state takeover
statute or similar statute or regulation applies or purports to apply to this
Agreement, the Merger or any of the other transaction documents contemplated by
this Agreement.

4.16 Unlawful Payments and Contributions.

To the Knowledge of Parent, neither Parent nor any of its respective directors,
officers, employees or agents has, with respect to the businesses of Parent,
(i) used any funds for any unlawful contribution, endorsement, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful payment
to any Person or entity.

4.17 Listings.

Parent’s securities are not listed, or quoted, for trading on any U.S. domestic
or foreign securities exchange.

4.18 Permits.

Parent holds all licenses, permits, registrations, orders, authorizations,
approvals and franchises which are required to permit it to conduct its business
as presently conducted, except where the failure to hold such licenses, permits,
registrations, orders, authorizations, approvals or franchises could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect on Parent. All such licenses, permits, registrations, orders,
authorizations, approvals and franchises are now, and will be after the Closing,
valid and in full force and effect, and Surviving Corporation shall have full
benefit of the same, except where the failure to be valid and in full force and
effect or to have the benefit of any such license, permit, registration, order,
authorization, approval or franchise could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect on Parent or
Surviving Corporation. Parent has not received any notification of any asserted
present failure (or past and unremedied failure) by it to have obtained any such
license, permit, registration, order, authorization, approval or franchise,
except where such failure could not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect on Parent.

ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

5.1 Covenants of the Company.

During the period from the date of this Agreement and continuing until the
Effective Time, except as expressly contemplated or permitted by this Agreement,
or with the prior written consent of Parent, the Company shall carry on its
business in the ordinary course consistent with past practices. The Company will
use its commercially reasonable efforts, consistent with past practices, to
(x) preserve its business organization intact, (y) keep available to itself and
Parent the present services of the employees of the Company and (z) preserve for
itself and Parent the goodwill of the customers of the Company and others with
whom business relationships exist. Without limiting the generality of the
foregoing, and except as set forth in Section 5.1(c) of the Company Disclosure
Schedule or as otherwise contemplated by this Agreement or consented to by
Parent in writing, which consent shall not be unreasonably withheld, conditioned
or delayed, the Company shall not:

(a) declare or pay any dividends on, or make other distributions in respect of,
any of its capital stock;

(b) (i) split, combine or reclassify any shares of its capital stock or issue,
authorize or propose the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock, or (ii) repurchase,
redeem or otherwise acquire, any shares of the capital stock of the Company, or
any securities convertible into or exercisable for any shares of the capital
stock of the Company;

(c) issue, deliver or sell, or authorize or propose the issuance, delivery or
sale of, any shares of its capital stock or any securities convertible into or
exercisable for, or any rights, warrants or options to acquire, any such shares,
or enter into any agreement with respect to any of the foregoing, other than
issuances, deliveries or sales in the ordinary course consistent with past
practices;

(d) amend its certificate of incorporation, bylaws or other similar governing
documents;

(e) make individual capital expenditures of $100,000 in the aggregate;

(f) enter into any new line of business or any material partnership
arrangements, joint development agreements or strategic alliances ;

(g) acquire or agree to acquire, by merging or consolidating with, or by
purchasing an equity interest in or the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof;

(h) take any action that is intended or may reasonably be expected to result in
any of its representations and warranties set forth in this Agreement being or
becoming untrue or in any of the conditions to the Merger set forth in
Article VII not being satisfied, or in a violation of any provision of this
Agreement, except, in every case, as may be required by applicable law;

(i) change its methods of accounting in effect at December 31, 2004, except for
changes effected to comply with Statement of Financial Accounting Standards
No. 86, and except as required by changes in GAAP or regulatory accounting
principles;

(j) (i) except as required by applicable law or this Agreement or to maintain
qualification pursuant to the Code, adopt, amend, renew or terminate any Plan or
any agreement, arrangement, plan or policy between the Company and one or more
of its current or former directors or officers, (ii) increase in any manner the
compensation of any director, executive officer or other employee who is a party
to a contract relating to employment or severance referenced in Section 3.11 of
this Agreement, or pay any benefit not required by any plan or agreement as in
effect as of the date hereof (except for the granting of stock options, stock
appreciation rights, restricted shares, restricted share units or performance
units or shares granted in the ordinary course consistent with past practices),
(iii) enter into, modify or renew any contract, agreement, commitment or
arrangement providing for the payment of compensation or benefits to any
director, executive officer or employee who is a party to a contract relating to
employment or severance referenced in Section 3.11 of this Agreement, (iv) enter
into, modify or renew any contract, agreement, commitment or arrangement
providing for the payment of compensation or benefits to any employee who is not
a director or executive officer or who is not a party to a contract relating to
employment or severance referenced in Section 3.11 of this Agreement, other than
normal annual cash increases in pay, consistent with past practice and not
exceeding five percent on average of all employees’ base salary or wage, and
ordinary course offer letters and stock option agreements to new hires permitted
under the immediately following clause, (v) hire any new employee at an annual
compensation in excess of $100,000, or (vi) promote any employee to a rank of
senior vice president or more senior rank;

(k) incur any indebtedness for borrowed money, assume, guarantee, endorse or
otherwise as an accommodation become responsible for the obligations of any
other individual, corporation or other entity;

(l) sell, lease, license, encumber or otherwise dispose of any of the Company’s
properties or assets, except in the ordinary course of business consistent with
past practice, or enter into a lease, relocate, open or close any office;

(m) propose or enter into any contract, agreement or commitment relating to the
settlement of any legal, administrative, arbitration or other proceeding, claim,
action or governmental or regulatory investigation of any nature against the
Company in excess of $100,000;

(n) Transfer or license to any person or entity or otherwise extend, amend or
modify any rights to the Company Intellectual Property (including rights to
resell or relicense the Company Intellectual Property) or enter into grants to
future patent rights, other than transactions entered into in the ordinary
course of business consistent with past practices;

(o) Commence any material litigation other than (i) for the routine collection
of bills, (ii) for software piracy, or (iii) in such cases where the Company in
good faith determines that failure to commence suit would result in the material
impairment of a valuable aspect of the Company’s business, provided that the
Company consults with the Parent prior to the filing of such a suit (except that
the Company shall not require the approval of, and shall not be required to
consult with, Parent with respect to any claim, suit or proceeding by the
Company against Parent or any of its affiliates; and

(p) agree or commit to do any of the actions set forth in (a) — (o) above.

The consent of Parent to any action by the Company that is not permitted by any
of the preceding paragraphs shall be evidenced by a writing signed by an officer
of Parent.

5.2 Covenants of Parent

During the period from the date of this Agreement and continuing until the
Effective Time, except as expressly contemplated or permitted by this Agreement,
or with the prior written consent of the Company, Parent shall carry on its
business in the ordinary course consistent with past practices. Without limiting
the generality of the foregoing, and except as set forth in the Parent and
Merger Sub Disclosure Schedule or as otherwise contemplated by this Agreement or
consented to by the Company in writing, which consent shall not be unreasonably
withheld, conditioned or delayed, Parent:

(a) shall notify the Company of any emergency or other change in the normal
course of its or its Subsidiaries’ respective businesses or in the operation of
its or its Subsidiaries’ respective properties and of any complaints,
investigations or hearings (or communications indicating that the same may be
contemplated) of any Governmental Entity if such emergency, change, complaint,
investigation or hearing would likely have a Material Adverse Effect on Parent;

(b) shall notify the Company of any material transaction;

(c) shall not declare or pay any dividends on, or make other distributions in
respect of, any of its capital stock (other than dividends on the Series C
Preferred Stock and the Series D Preferred Stock);

(d) shall not (i) split, combine or reclassify any shares of its capital stock
or issue, authorize or propose the issuance of any other securities in respect
of, in lieu of or in substitution for shares of its capital stock, or
(ii) repurchase, redeem or otherwise acquire, any shares of the capital stock of
Parent, or any securities convertible into or exercisable for any shares of the
capital stock of Parent;

(e) amend its certificate of incorporation, bylaws or other similar governing
documents (other than an amendment to change the name of the Parent to “Halo
Technology Holdings, Inc.”); or

(f) shall not, and shall not permit any of its Subsidiaries to, agree, in
writing or otherwise, to take any of the foregoing actions or take any action
that would result in any of the conditions to the Merger set forth in
Article VII not being satisfied, or, except as otherwise allowed hereunder, that
could reasonably be expected to prevent, impede, interfere with or significantly
delay the transactions contemplated hereby.

5.3 Compliance with Antitrust Laws.

Each of Parent and the Company shall use its reasonable best efforts to resolve
objections, if any, which may be asserted with respect to the Merger under
antitrust laws, including, without limitation, the HSR Act. In the event a suit
is threatened or instituted challenging the Merger as violative of antitrust
laws, each of Parent and the Company shall use its reasonable best efforts to
avoid the filing of, or resist or resolve such suit. Parent and the Company
shall use their reasonable best efforts to take such action as may be required:
(a) by the Antitrust Division of the Department of Justice or the Federal Trade
Commission in order to resolve such objections as either of them may have to the
Merger under antitrust laws, or (b) by any federal or state court of the United
States, in any suit brought by a private party or Governmental Entity
challenging the Merger as violative of antitrust laws, in order to avoid the
entry of, or to effect the dissolution of, any injunction, temporary restraining
order, or other order which has the effect of preventing the consummation of the
Merger. Reasonable best efforts shall not include, among other things and to the
extent Parent so desires, the willingness of Parent to accept an order agreeing
to the divestiture, or the holding separate, of any assets of Parent or the
Company.

5.4 No Solicitation.

(a) From and after the date of this Agreement until the Effective Time or the
earlier termination of this Agreement in accordance with its terms, the Company
will not, and will not permit its directors, officers, investment bankers,
affiliates, representatives and agents to, (i) solicit, initiate, or encourage
(including by way of furnishing information), or take any other action to
facilitate, any inquiries or proposals that constitute, or could reasonably be
expected to lead to, any Company Acquisition Proposal, or (ii) engage in, or
enter into, any negotiations or discussions concerning any Company Acquisition
Proposal. Notwithstanding the foregoing, in the event that, notwithstanding
compliance with the preceding sentence, the Company receives a Company Superior
Proposal the Company may, to the extent that the Board of Directors of the
Company determines in good faith (in consultation with outside counsel) that
such action would, be required by its fiduciary duties, participate in
discussions regarding any Company Superior Proposal in order to be informed and
make a determination with respect thereto. In such event, the Company shall,
(i) no less than twenty four (24) hours prior to participating in any such
discussions, inform Parent of the material terms and conditions of such Company
Superior Proposal, including the identity of the Person making such Company
Superior Proposal and (ii) promptly keep Parent informed of the status including
any material change to the terms of any such Company Superior Proposal. The
Company will immediately cease any and all existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any of the
foregoing.

(b) For Purposes of this Agreement:

“Company Acquisition Proposal” means any bona fide inquiry, proposal or offer
relating to any (i) merger, consolidation, business combination, or similar
transaction involving the Company, (ii) sale, lease or other disposition,
directly or indirectly, by merger, consolidation, share exchange or otherwise,
of any assets of the Company in one or more transactions, (iii) issuance, sale,
or other disposition of (including by way of merger, consolidation, share
exchange or any similar transaction) securities (or options, rights or warrants
to purchase such securities, or securities convertible into such securities) of
the Company, (iv) liquidation, dissolution, recapitalization or other similar
type of transaction with respect to the Company, (v) tender offer or exchange
offer for Company securities; in the case of (i), (ii), (iii), (iv) or
(v) above, which transaction would result in a third party (or its shareholders)
acquiring more than twenty percent (20%) of the voting power of the Company or
the assets representing more than twenty percent (20%) of the net income, net
revenue or assets of the Company on a consolidated basis, (vi) transaction which
is similar in form, substance or purpose to any of the foregoing transactions,
or (vii) public announcement of an agreement, proposal, plan or intention to do
any of the foregoing, provided, however, that the term “Company Acquisition
Proposal” shall not include the Merger and the transactions contemplated
thereby.

“Company Superior Proposal” means any offer not solicited by the Company, or by
other persons in violation of the first sentence of Section 5.4(a), and made by
a third party to consummate a tender offer, exchange offer, merger,
consolidation or similar transaction which would result in such third party (or
its shareholders) owning, directly or indirectly, more than fifty percent (50%)
of the Company Shares then outstanding (or of the surviving entity in a merger)
or all or substantially all of the assets of Company, and otherwise on terms
which the Board of Directors of the Company determines in good faith (based on
its consultation with a financial advisor and other such matters that it deems
relevant) would, if consummated, result in a transaction more favorable to the
Company’s stockholders than the Merger and, in the reasonable good faith
judgment of the Board of Directors of the Company after consultation with its
financial advisor, the persons or entity making such Company Superior Proposal
has the financial means to conclude such transaction.

(c) Neither the Board of Directors of the Company nor any committee thereof
shall, except as required by their fiduciary duties as determined in good faith
in consultation with outside counsel, (i) withdraw or modify, or propose to
withdraw or modify, in a manner adverse to Parent or Merger Sub, the approval or
recommendation by the Board of Directors of the Company or such committee of
this Agreement or the Merger, (ii) approve, recommend, or otherwise support or
endorse any Company Acquisition Proposal, or (iii) cause the Company to enter
into any letter of intent, agreement in principle, acquisition agreement or
similar agreement (each a “Company Acquisition Agreement”) with respect to any
Company Acquisition Proposal. Nothing contained in this Section 5.4 shall
prohibit the Company from taking and disclosing to its stockholders a position
contemplated by Rule 14d-9 or 14e-2 promulgated under the Exchange Act or from
making any disclosure to the Company’s stockholders if, in the good faith
judgment of the Board of Directors of the Company, in consultation with outside
counsel, such disclosure is necessary for the Board of Directors to comply with
its fiduciary duties under applicable law.

(d) In addition to the obligations of the Company set forth in paragraphs
(a) and (c) of this Section 5.4, the Company will promptly (and in any event
within twenty-four (24) hours) advise Parent, orally and in writing, if any
Company Acquisition Proposal is made or proposed to be made or any information
or access to properties, books or records of the Company is requested in
connection with a Company Acquisition Proposal, the principal terms and
conditions of any such Company Acquisition Proposal or potential Company
Acquisition Proposal or inquiry and the identity of the party making such
Company Acquisition Proposal, potential Company Acquisition Proposal or inquiry.
The Company will keep Parent advised of the status and details (including
amendments and proposed amendments) of any such request or Company Acquisition
Proposal.

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1 Cooperation.

(a) The Company and Parent shall together, or pursuant to an allocation of
responsibility to be agreed upon between them:

(i) prepare and file with the SEC as soon as is practicable the Proxy Materials
and the Registration Statement, and shall use all reasonable best efforts to
cause the Proxy Materials and the Registration Statement to comply with the
rules and regulations promulgated by the SEC, to cause the Registration
Statement to qualify as a resale registration statement with respect to shares
of Parent Common Stock of Persons who are “affiliates” within the meaning of
Rule 145 under the Securities Act, to respond promptly to any comments of the
SEC or its staff, and to have the Proxy Materials cleared by the SEC under the
Exchange Act and the Registration Statement declared effective by the SEC under
the Securities Act as promptly as practicable after it is filed;

(ii) as soon as reasonably practicable take all such action as may be required
under state blue sky or securities laws of every jurisdiction of the United
States in which any registered holder of Company Common Stock has an address of
record on the record date for determining the stockholders entitled to notice of
and to vote and the Company Stockholders Meeting; provided, however, that Parent
shall not be required (A) to qualify to do business as a foreign corporation in
any jurisdiction in which it is not now qualified or (B) to file a general
consent to service of process in any jurisdiction;

(iii) cooperate with one another in order to lift any injunctions or remove any
other impediment to the consummation of the transactions contemplated herein;

(iv) cooperate with one another in obtaining opinions of Hogan & Hartson,
L.L.P., counsel to the Company, and Day, Berry and Howard, tax counsel to
Parent, dated as of the date the Registration Statement is declared effective
satisfying the requirements of Item 601 of Regulation S-K promulgated under the
Securities Act and opinions of Hogan & Hartson, L.L.P. and Day, Berry and
Howard, dated as of the Effective Time, to the effect that the Merger qualifies
as a reorganization under the provisions of Section 368(a) of the Code. In
connection therewith, each of the Company and Parent shall deliver to Hogan &
Hartson L.L.P. and Day, Berry and Howard representation letters in customary
form and shall deliver any such letters obtained to Hogan & Hartson L.L.P. and
Day, Berry and Howard; and

(v) use all reasonable best efforts to (x) prepare the Contingent Value Rights
Agreement in accordance with the terms of this Agreement and in a form, and
containing terms and conditions, customary for the issuance of Contingent Value
Rights in transactions of the type contemplated by this Agreement and reasonably
satisfactory to the Company; (y) register the Contingent Value Rights with the
SEC under the Registration Statement; and (z) issue the Contingent Value Rights
at the Closing in accordance with Article II.

(b) Subject to the limitations contained in Section 6.2, the Company and Parent
shall each furnish to one another and to one another’s counsel all such
information as may be required in order to effect the foregoing actions and each
represents and warrants to the other that no information furnished by it in
connection with such actions or otherwise in connection with the consummation of
the transactions contemplated by this Agreement will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in order to make any information so furnished, in light of the
circumstances under which it is so furnished, not misleading.

(c) Assuming the requisite amount of Parent Common Stock is issued in the
Merger, no party to this Agreement knows of any fact or has taken, or will take,
any action that could reasonably be expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code.

(d) The Company will use all reasonable best efforts to cause the Proxy
Materials to be mailed to the Company’s stockholders as promptly as practicable
after the Registration Statement is declared effective under the Securities Act.
The Company shall promptly furnish to Parent all information concerning the
Company, its Subsidiaries and the Company’s stockholders that may be required or
reasonably requested in connection with any action contemplated by this
Section 6.1. If any event relating to the Company occurs that is required to be
disclosed in an amendment or supplement to the Registration Statement or the
Proxy Materials, or if the Company becomes aware of any information that is
required to be disclosed in an amendment or supplement to the Registration
Statement or the Proxy Materials, then the Company shall promptly inform Parent
thereof and shall cooperate with Parent in filing such amendment or supplement
with the SEC and, if appropriate, in mailing such amendment or supplement to the
stockholders of the Company. If any event relating to Parent or any of its
Subsidiaries occurs that is required to be disclosed in an amendment or
supplement to the Registration Statement or the Proxy Materials, or if Parent
becomes aware of any information that is required to be disclosed in an
amendment or supplement to the Registration Statement or the Proxy Materials,
then Parent shall promptly inform the Company thereof and shall cooperate with
the Company in filing such amendment or supplement with the SEC.

(e) The Company and Parent will cooperate with one another in preparing and
filing all necessary documentation to effect any other applications, notices,
petitions and filings, and to obtain as promptly as practicable, all permits,
consents, approvals and authorizations of all other third Parties and
Governmental Entities which are necessary or advisable to consummate the
transactions contemplated by this Agreement. The Company and Parent shall have
the right to review in advance, and to the extent practicable each will consult
the other on, in each case subject to applicable laws relating to the exchange
of information, all the information relating to the Company or Parent, as the
case may be, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement; provided, however, that nothing
contained herein shall be deemed to provide either party with a right to review
any information provided by the other party to any Governmental Entity on a
confidential basis in connection with the transactions contemplated hereby. In
exercising the foregoing right, each of the Parties shall act reasonably and as
promptly as practicable. The Parties agree that they will consult with each
other with respect to the obtaining of all permits, consents, approvals and
authorizations of all third Parties and Governmental Entities necessary or
advisable to consummate the transactions contemplated by this Agreement and each
of the Parties will keep the other apprised of the status of matters relating to
contemplation of the transactions contemplated herein.

(i) The Company shall, upon request, furnish Parent with all information
concerning the Company and its directors, officers and stockholders and such
other matters as may be reasonably necessary in connection with any statement,
filing, notice or application made by or on behalf of Parent to any Governmental
Entity in connection with the Merger or the other transactions contemplated by
this Agreement

(ii) Parent, Merger Sub and the Company shall promptly advise each other upon
receiving any communication from any Governmental Entity whose consent or
approval is required for consummation of the transactions contemplated by this
Agreement.

6.2 Access to Information.

(a) Upon reasonable notice and subject to applicable Laws relating to the
exchange of information, the Company shall accord to the officers, employees,
accountants, counsel and other representatives of Parent, access, during normal
business hours during the period prior to the Effective Time, to all its
properties, books, contracts, commitments and records.

(b) No investigation by either of the Parties or their respective
representatives shall affect the representations and warranties of the other set
forth herein.

6.3 Stockholder Meeting

The Company shall take all reasonable steps necessary to duly call, give notice
of, convene and hold a meeting of its stockholders promptly after the date of
this Agreement for the purpose of voting upon the approval of this Agreement and
the Merger (the “Company Stockholders Meeting”). Management and the Board of
Directors of the Company shall recommend to the Company’s stockholders approval
of this Agreement, including the Merger, and the transactions contemplated
hereby, together with any matters incident thereto, and shall oppose any third
party proposal or other action that is inconsistent with this Agreement or the
consummation of the transactions contemplated hereby; provided, however, that
the Company shall not be obligated to recommend or oppose, as the case may be,
if the Board of Directors of the Company determines in good faith, after the
receipt of advice from counsel, that such recommendation or opposition, as the
case may be, would result in a breach of its fiduciary duties under applicable
Delaware law.

6.4 Legal Conditions to Merger.

Each of Parent and the Company shall use their reasonable best efforts (a) to
take, or cause to be taken, all actions necessary, proper or advisable to comply
promptly with all legal requirements which may be imposed on such party with
respect to the Merger and, subject to the conditions set forth in Article VII
hereof, to consummate the transactions contemplated by this Agreement and (b) to
obtain (and to cooperate with the other party to obtain) any consent,
authorization, order or approval of, or any exemption by, any Governmental
Entity and any other third party which is required to be obtained by the Company
or Parent in connection with the Merger and the other transactions contemplated
by this Agreement.

6.5 Employees.

(a) To the extent permissible under the applicable provisions of the Code and
ERISA, for purposes of crediting periods of service for eligibility to
participate and vesting, but not for benefit accrual purposes, under the Section
401(k) plan maintained by Parent, as applicable, individuals who are employees
of the Company at the Effective Time and who become eligible to participate in
such plans will be credited with periods of service with the Company before the
Effective Time as if such service had been with Parent, as applicable.

(b) If required by Parent in writing delivered to the Company not less than five
business days before the Closing Date, the Company shall, on or after the
Closing Date, (i) terminate any Plan that includes a qualified cash or deferred
arrangement within the meaning of Code Section 401(k) (collectively, the “401(k)
Plans”) and no further contributions shall be made to any 401(k) Plan after such
termination, or (ii) freeze the 401(k) Plans and no further contributions shall
be made to any 401(k) Plan after such freeze, or (iii) cause the 401(k) Plans to
be merged in to the Parent 401(k) Plan as soon as administratively possible
after the Closing Date and the participants of the 401(k) Plans shall be
governed by the Parent 401(k) Plan. The Company shall provide to Parent (i)
certified copies of resolutions adopted by the Board of Directors of the
Company, as applicable, authorizing such termination and (ii) an executed
amendment to each 401(k) Plan in form and substance reasonably satisfactory to
Parent to conform the plan document for such Plan with all applicable
requirements of the Code and regulations thereunder relating to the
tax-qualified status of such Plan. To the extent the applicable 401(k) Plan has
been amended pursuant to this section, Parent will not be obligated to make any
matching or other employer contributions to any 401(k) Plan after the Merger.

(c) After the Effective Time, except to the extent that Parent or its
Subsidiaries continues Plans in effect, employees of the Company who become
employed by Parent or any of its Subsidiaries will be eligible for employee
benefits that Parent or such Subsidiary, as the case may be, provides to its
employees generally and, except as otherwise required by this Agreement, on
substantially the same basis as is applicable to such employees, provided that
nothing in this Agreement shall require any duplication of benefits. Parent will
or will cause its Subsidiaries to give credit to employees of the Company, with
respect to the satisfaction of the limitations as to pre-existing condition
exclusions and waiting periods for participation and coverage that are
applicable under the employee welfare benefit plans (within the meaning of
Section 3(1) of ERISA) of Parent and credit employees of the Company with an
amount equal to the credit that any such employee had received as of the
Effective Time towards the satisfaction of any co-insurance, co-payment,
deductible or out-of-pocket limit under the comparable employee welfare benefit
plans of the Company.

(d) After the Merger, Parent and each relevant Parent Subsidiary will honor,
without modification, and perform the obligations of the Company under, the
contracts, plans and arrangements listed in Sections 6.5(d) and 3.11 of the
Company Disclosure Schedule.

(e) If an employee of the Company as of immediately prior to the Effective Time
has his or her employment terminated by Parent or any of its Subsidiaries, such
terminated employees shall be entitled to severance benefits from Parent and its
Subsidiaries, to the extent such employee is not entitled to receive severance
benefits from the Company, in accordance with the severance plans and policies
of Parent and its Subsidiaries, as in effect from time to time thereafter for
similarly situated employees.

6.6 Subsequent Financial Statements.

As soon as reasonably available, but in no event more than thirty (30) days
after the end of each month, the Company will deliver to Parent the unaudited
financial statements of the Company as of the end of each such month.

6.7 Additional Agreements.

In case at any time after the Effective Time any further action is necessary or
desirable to carry out the purposes of this Agreement, or to vest the Surviving
Corporation with full title to all properties, assets, rights, approvals,
immunities and franchises of any of the Parties to the Merger, the proper
officers and directors of each of Parent and the Company shall take all such
necessary action as may be reasonably requested by Parent.

6.8 Advice of Changes.

Parent and the Company shall promptly advise each other of any change or event
that, individually or in the aggregate, has or would likely have a Material
Adverse Effect on it or to cause or constitute a material breach of any of its
representations, warranties or covenants contained herein. From time to time
prior to the Effective Time, each party will promptly supplement or amend its
disclosure schedule delivered in connection with the execution of this Agreement
to reflect any matter which, if existing, occurring or known at the date of this
Agreement, would have been required to be set forth or described in such
disclosure schedule or which is necessary to correct any information in such
disclosure schedule which has been rendered inaccurate thereby. No supplement or
amendment to such disclosure schedule shall have any effect for the purpose of
determining satisfaction of the conditions set forth in Sections 7.2(a) or
7.3(a) hereof, as the case may be.

6.9 Current Information.

During the period from the date of this Agreement to the Effective Time, each of
Parent and the Company will cause one or more of its designated representatives
to confer on a regular and frequent basis (not less than semi-monthly) with
representatives of the other Party and to report the general status of their
respective ongoing operations. Parent and the Company will promptly notify each
other of any material change in the normal course of business or in the
operation of their properties and of any governmental complaints, investigations
or hearings (or communications indicating that the same may be contemplated), or
the institution or the threat of litigation involving Parent and the Company,
and will keep each other fully informed of such events.

6.10 Execution of the Certificate of Merger.

Prior to the Effective Time, Parent, Merger Sub and the Company each shall
execute and deliver the Certificate of Merger in a form reasonably satisfactory
to the Parties.

6.11 Indemnification and Insurance.

(a) In the event of any threatened or actual claim, action, suit, proceeding or
investigation, whether civil, criminal or administrative, in which any person
who is now, or has been at any time prior to the date of this Agreement, or who
becomes prior to the Effective Time, a director or officer or employee of the
Company (the “Indemnified Parties”) is, or is threatened to be, made a party
based in whole or in part on, or arising in whole or in part out of, or
pertaining to (i) the fact that he is or was a director, officer or employee of
the Company or any of its predecessors or (ii) this Agreement or any of the
transactions contemplated hereby, whether in any case asserted or arising before
or after the Effective Time, the Parties agree to cooperate and defend against
and respond thereto to the extent permitted by applicable law and the
certificate of incorporation and bylaws of the Company. It is understood and
agreed that after the Effective Time, Parent and Surviving Corporation shall
indemnify and hold harmless, as and to the fullest extent permitted by
applicable law and the certificate of incorporation and bylaws of the Company as
in effect immediately prior to the Effective Time, each such Indemnified Party
against any losses, claims, damages, liabilities, costs, expenses (including
reasonable attorney’s fees and expenses in advance of the final disposition of
any claim, suit, proceeding or investigation to each Indemnified Party to the
fullest extent permitted by law upon receipt of any undertaking required by
applicable law), judgments, fines and amounts paid in settlement (“Damages”) in
connection with any such threatened or actual claim, action, suit, proceeding or
investigation, and in the event of any such threatened or actual claim, action,
suit, proceeding or investigation (whether asserted or arising before or after
the Effective Time), the Indemnified Parties may retain counsel reasonably
satisfactory to Parent; provided, however, that (1) Parent shall have the right
to assume the defense thereof and upon such assumption Parent shall not be
liable to any Indemnified Party for any legal expenses of other counsel or any
other expenses subsequently incurred by any Indemnified Party in connection with
the defense thereof, except that if Parent elects not to assume such defense or
counsel for the Indemnified Parties reasonably advises the Indemnified Parties
that there are issues which raise conflicts of interest between Parent and the
Indemnified Parties, the Indemnified Parties may retain counsel reasonably
satisfactory to Parent, and Parent shall pay the reasonable fees and expenses of
such counsel for the Indemnified Parties, (2) Parent shall be obligated pursuant
to this paragraph to pay for only one counsel for each Indemnified Party, (3)
Parent shall not be liable for any settlement effected without its prior written
consent (which consent shall not be unreasonably withheld or delayed), and
(4) Parent shall not be obligated pursuant to this paragraph to the extent that
a final judgment determines that any Damages are as a result of the gross
negligence or willful misconduct or result from a decision made by the
Indemnified Party when the Indemnified Party had no good faith belief that he or
she was acting in the best interests of the Company. Any Indemnified Party
wishing to claim indemnification under this Section 6.11, upon learning of any
such claim, action, suit, proceeding or investigation, shall notify Parent
thereof; provided, however, that the failure to so notify shall not affect the
obligations of Parent under this Section 6.11 except to the extent such failure
to notify materially prejudices Parent. Parent’s obligations under this
Section 6.11 continue in full force and effect for a period of five years from
the Effective Time; provided, however, that all rights to indemnification in
respect of any claim asserted or made within such period shall continue until
the final disposition of such claim.

If Parent or any of its successors or assigns shall consolidate with or merge
into any other entity and shall not be the continuing or surviving entity of
such consolidation or merger or shall transfer all or substantially all of its
assets to any entity, then and in each case, the successors and assigns of
Parent shall assume the obligations set forth in this Section 6.11.

(b) Company shall purchase for the benefit of the persons serving as executive
officers and directors of the Company immediately prior to the Effective Time,
directors’ and officers’ liability insurance coverage for five years after the
Effective Time, under either Company’s policy in existence on the date hereof,
or under a policy of similar coverage and amounts containing terms and
conditions which are generally not less advantageous than the Company’s current
policy, and in either case, with respect to acts or omissions occurring prior to
the Effective Time which were committed by such executive officers and directors
in their capacity as such (“Tail Insurance”). Company shall not purchase Tail
Insurance with a premium of more than $250,000.

6.12 Takeover Statute.

If any “fair price,” “moratorium,” “control share acquisition” or other form of
antitakeover statute or regulation shall become applicable to the transactions
contemplated hereby, each of the Company and Parent and the members of their
respective Boards of Directors shall grant such approvals and take such actions
as are reasonably necessary so that the transactions contemplated hereby may be
consummated as promptly as practicable on the terms contemplated hereby and
otherwise act to eliminate or minimize the effects of such statute or regulation
on the transactions contemplated hereby.

6.13 Accountants’ “Comfort” Letters.

The Company and Parent will each use reasonable best efforts to cause to be
delivered to each other letters from their respective independent accountants,
dated a date within two business days before the date of the Registration
Statement, in form reasonably satisfactory to the recipient and customary in
scope for comfort letters delivered by independent accountants in connection
with registration statements on Form S-4 under the Securities Act.

6.14 Additional Reports.

The Company and Parent shall each furnish to the other copies of any reports of
the type referred to in Sections 3.5 and 4.8 that it files with the SEC on or
after the date hereof, and each of the Company and Parent, as the case may be,
represents and warrants that as of the respective dates thereof, such reports
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Any unaudited consolidated interim financial statements included in
such reports (including any related notes and schedules) will fairly present the
financial position of the Company or Parent and its consolidated Subsidiaries,
as the case may be, as of the dates thereof and the results of operations and
changes in financial position or other information included therein for the
periods or as of the date then ended (subject, where appropriate, to normal
year-end adjustments), in each case in accordance with past practice and GAAP
consistently applied during the periods involved (except as otherwise disclosed
in the notes thereto).

6.15 Delisting of Company Common Stock.

Parent, Merger Sub and Company agree that the delisting of Company Common Stock
from the Nasdaq Stock Market on December 20, 2005 shall not be deemed a breach
by the Company of any provision of this Agreement, and such delisting shall not
be deemed a Material Adverse Effect.

6.16 Stockholders Agreement.

Concurrently with the execution and delivery of this Agreement, each of the
Company’s directors shall execute and deliver the Stockholder Agreement.

ARTICLE VII

CONDITIONS PRECEDENT

7.1 Conditions to Each Party’s Obligation To Effect the Merger.

The respective obligation of each party to effect the Merger shall be subject to
the satisfaction at or prior to the Effective Time of the following conditions:

(a) Stockholder Approvals. This Agreement and the Merger shall have been
approved and adopted by the affirmative vote of the holders of at least a
majority of the outstanding shares of the Company Common Stock entitled to vote
thereon.

(b) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the Merger or any of the other
transactions contemplated by this Agreement shall be in effect. No statute,
rule, regulation, order, injunction or decree shall have been enacted, entered,
promulgated or enforced by any Governmental Entity which prohibits, restricts or
makes illegal consummation of the Merger.

(c) Registration Statement. The Registration Statement shall have been declared
effective in accordance with the provisions of the Securities Act and no stop
order suspending such effectiveness shall have been issued and remain in effect.

7.2 Conditions to Obligations of Parent.

The obligation of Parent and Merger Sub to effect the Merger is also subject to
the satisfaction or waiver by Parent at or prior to the Effective Time of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement that are qualified as to materiality or
words of similar import shall be true and correct in all respects, and those not
so qualified shall be true and correct in all material respects, as of the date
of this Agreement and (except to the extent such representations and warranties
speak as of an earlier date) as of the Closing Date as though made on and as of
the Closing Date; provided, however, that for purposes of this paragraph, all
such representations and warranties shall be deemed to be true and correct
unless the failure or failures of such representations and warranties to be so
true and correct in all material respects or true and correct in all respects,
as the case may be, either individually or in the aggregate, will likely have a
Material Adverse Effect on the Company. Parent shall have received a certificate
signed on behalf of the Company by each of the Interim Chief Executive Officer
and the Interim Chief Financial Officer of the Company to the foregoing effect.

(b) Performance of Covenants and Agreements of the Company. The Company shall
have performed in all material respects all covenants and agreements required to
be performed by it under this Agreement at or prior to the Closing Date, except
where failure to perform would not likely have a Material Adverse Effect on
Company. Parent shall have received a certificate signed on behalf of the
Company by each of the Interim Chief Executive Officer and the Interim Chief
Financial Officer of the Company to such effect.

(c) Consents under Agreements. The consent, approval or waiver of each person
whose consent or approval shall be required in order to permit the succession by
the Surviving Corporation pursuant to the Merger to any obligation, right or
interest of the Company under any Company Contract shall have been obtained
except for those, the failure of which to obtain, will not likely have a
Material Adverse Effect on the Company or the Surviving Corporation.

(d) No Material Adverse Change. There shall have been no changes in the
business, operations, condition (financial or otherwise), assets or liabilities
of the Company (regardless of whether or not such events or changes are
inconsistent with the representations and warranties given herein) that
individually or in the aggregate has had or would likely have a Material Adverse
Effect on the Company.

(e) Stockholder Agreements. Each Stockholder Agreement shall remain in full
force and effect.

(f) Dissenter or Appraisal Rights. To the extent available to the holders of the
Company Common Stock in connection with the Merger, holders of not more than ten
(10%) of the Company Common Stock shall have exercised and not withdrawn prior
to the Effective Time dissenter’s or appraisal rights.

7.3 Conditions to Obligations of the Company.

The obligation of the Company to effect the Merger is also subject to the
satisfaction or waiver by the Company at or prior to the Effective Time of the
following conditions:

(a) Representations and Warranties. The representations and warranties of Parent
and Merger Sub set forth in this Agreement that are qualified as to materiality
or words of similar import shall be true and correct in all respects, and those
not so qualified shall be true and correct in all material respects, as of the
date of this Agreement and (except to the extent such representations and
warranties speak as of an earlier date) as of the Closing Date as though made on
and as of the Closing Date; provided, however, that for purposes of this
paragraph, such representations and warranties shall be deemed to be true and
correct unless the failure or failures of such representations and warranties to
be so true and correct in all material respects or true and correct in all
respects, as the case may be, either individually or in the aggregate, will
likely have a Material Adverse Effect on Parent. The Company shall have received
a certificate signed on behalf of both Parent and Merger Sub by each of the
President or any Executive Vice President and the Chief Financial Officer or
Treasurer of Parent to the foregoing effect.

(b) Performance of Covenants and Agreements of Parent. Parent shall have
performed in all material respects all covenants and agreements required to be
performed by it under this Agreement at or prior to the Closing Date, except
where failure to perform would not likely have a Material Adverse Effect on
Parent. The Company shall have received a certificate signed on behalf of both
Parent by each of the President or any Executive Vice President and the Chief
Financial Officer or Treasurer of Parent to such effect.

(c) Consents under Agreements. The consent or approval or waiver of each person
(other than the Governmental Entities referred to in Section 7.1(b)) whose
consent or approval shall be required in connection with the transactions
contemplated hereby under any loan or credit agreement, note, mortgage,
indenture, lease, license or other agreement or instrument to which Parent is a
party or is otherwise bound shall have been obtained, except where failure to
obtain such consent, approval or waiver would not likely have a Material Adverse
Effect on Parent.

(d) No Material Adverse Change. There shall have been no changes in the
business, operations, condition (financial or otherwise), assets or liabilities
of the Parent regardless of whether or not such events or changes are
inconsistent with the representations and warranties given herein) that
individually or in the aggregate has had or would likely have a Material Adverse
Effect on Parent.

(e) Contingent Value Rights. Parent shall have entered into the Contingent Value
Rights Agreement with respect to the CVRs.

(f) Conversion of Series C Preferred Stock. All issued and outstanding shares of
Series C Preferred Stock of the Parent shall have converted to shares of Parent
Common Stock.

(g) Parent Closing Date Price. The Parent Closing Date Price shall equal or
exceed one dollar ($1.00).

ARTICLE VIII

TERMINATION AND AMENDMENT

8.1 Termination.

This Agreement may be terminated at any time prior to the Effective Time,
whether before or after approval by the stockholders of the Company of the
matters presented in connection with the Merger:

(a) by mutual consent of Parent and the Company in a written instrument, if the
Board of Directors of each so determines by a vote of a majority of the members
of its entire Board;

(b) by either Parent or the Company upon written notice to the other party
(i) 30 days after the date on which any request or application for a regulatory
approval shall have been denied or withdrawn at the request or recommendation of
the Governmental Entity which must grant such regulatory approval, unless within
the 30-day period following such denial or withdrawal the Parties agree to file,
and have filed with the applicable Governmental Entity, a petition for rehearing
or an amended application; provided, however, that no party shall have the right
to terminate this Agreement pursuant to this Section 8.1(b), if such denial or
request or recommendation for withdrawal shall be due to the failure of the
party seeking to terminate this Agreement to perform or observe the covenants
and agreements of such party set forth herein;

(c) by either Parent or the Company if the Merger shall not have been
consummated on or before July 31, 2006, unless the failure of the Closing to
occur by such date shall be due to the failure of the party seeking to terminate
this Agreement to perform or observe the covenants and agreements of such party
set forth herein;

(d) by either Parent or the Company (provided that the terminating party is not
in breach of its obligations under Section 6.3 hereof) if the approval of the
stockholders of the Company hereto required for the consummation of the Merger
shall not have been obtained by reason of the failure to obtain the required
vote at a duly held Company Stockholders Meeting or at any adjournment or
postponement thereof;

(e) by either Parent or the Company (provided that the terminating party is not
then in breach of any representation, warranty, covenant or other agreement
contained herein that, individually or in the aggregate, would give the other
party the right to terminate this Agreement) if there shall have been a breach
of any of the representations or warranties set forth in this Agreement on the
part of the other party, if such breach, individually or in the aggregate, has
had or is likely to have a Material Adverse Effect on the breaching party, and
such breach shall not have been cured within 30 days following receipt by the
breaching party of written notice of such breach from the other party hereto or
such breach, by its nature, cannot be cured prior to the Closing;

(f) by either Parent or the Company (provided that the terminating party is not
then in breach of any representation, warranty, covenant or other agreement
contained herein that, individually or in the aggregate, would give the other
party the right to terminate this Agreement) if there shall have been a breach
of any of the covenants or agreements set forth in this Agreement on the part of
the other party, if such breach, individually or in the aggregate, has had or is
likely to have a Material Adverse Effect on the breaching party, and such breach
shall not have been cured within 30 days following receipt by the breaching
party of written notice of such breach from the other party hereto or such
breach, by its nature, cannot be cured prior to the Closing;

(g) by Parent, if the management of the Company or its Board of Directors, for
any reason, (i) fails to call and hold a Company Stockholders Meeting to
consider and approve this Agreement and the transactions contemplated hereby,
(ii) fails to recommend to stockholders the approval of this Agreement and the
transactions contemplated hereby, (iii) fails to oppose any third party proposal
that is inconsistent with the transactions contemplated by this Agreement other
than as expressly permitted by Section 5.4 of this Agreement, or (iv) violates
Section 5.4 of this Agreement;

(h) by Parent or the Company if the Company has complied with Section 5.4 above,
and has given written notice to Parent that the Company has agreed to enter into
a Company Superior Proposal; provided, however, that such termination under this
Section 8.1(h) shall not be effective unless and until the Company shall have
complied with breakup fee provisions of Section 8.2 below.

(i) by Company, if all of the holders of the Series C Preferred Stock do not
convert all such stock to Parent Common Stock prior to the Company Stockholders
Meeting;

8.2 Effect of Termination; Termination Fee.

(a) Except as set forth in this Section 8.2, in the event of termination of this
Agreement by either Parent or the Company as provided in this Article VIII, this
Agreement shall forthwith become void and there shall be no liability or
obligation on the part of the Parties or their respective affiliates, officers,
directors or stockholders except (x) with respect to the treatment of
confidential information, the payment of expenses pursuant to Section 9.2, and
Article IX generally, (y) to the extent that such termination results from the
willful breach of a Party of any of its representations or warranties, or any of
its covenants or agreements or (z) intentional or knowing misrepresentation in
connection with this Agreement or the transactions contemplated hereby.

(b) In the event that (i)(1) a Company Acquisition Proposal or the intention to
make a Company Acquisition Proposal shall have been made directly to the
stockholders of the Company generally or otherwise publicly announced by the
Company or the Person making such Company Acquisition Proposal, (2) such Company
Acquisition Proposal or intention is not irrevocably and publicly withdrawn
prior to the vote of the Company stockholders at the duly held Company
Stockholders Meeting, and (3) this Agreement is terminated by either the Company
or Parent (x) pursuant to Section 8.1(c) [drop dead date] due to the Company
Stockholders Meeting not occurring as a result of such Company Acquisition
Proposal or (y) Section 8.1(d) [Company stockholder disapproval], (ii) this
Agreement is terminated by Parent pursuant to Section 8.1(g) [Company Board
withdraws recommendation] or (iii) this Agreement is terminated by either the
Company or Parent pursuant to Section 8.1(h) [Company Superior Proposal], then
the Company shall promptly, but in no event later than the date of such
termination, pay Parent a fee equal to $300,000 (the “Company Termination Fee”),
payable by wire transfer of same day funds. The Company acknowledges that the
agreements contained in this Section 8.2(b) are an integral part of the
transactions contemplated by this Agreement, and that, without these agreements,
Parent would not enter into this Agreement, and accordingly, if the Company
fails promptly to pay the amount due pursuant to this Section 8.2(b), and, in
order to obtain such payment, Parent commences a suit which results in a
judgment against the Company for the fee set forth in this Section 8.2(b), the
Company shall pay to Parent its costs and expenses (including reasonable
attorneys’ fees and expenses) in connection with such suit, together with
interest on the amount of the fee at the prime rate of Citibank, N.A. in effect
on the date such payment was required to be made.

(c) If this Agreement is terminated under circumstances in which the Parent is
entitled to receive a Company Termination Fee, the payment of such Company
Termination Fee shall be the sole and exclusive remedy available to such party,
except in the event of (x) a willful breach by the other party of any provision
of this Agreement or (y) the intentional or knowing misrepresentation in
connection with this Agreement or the transactions contemplated hereby, in which
event the non-breaching Party shall have all rights, powers and remedies against
the breaching Party which may be available at law or in equity. All rights,
powers and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise of any such right, power or remedy by any Party shall not preclude
the simultaneous or later exercise of any other such right, power or remedy by
such Party.

(d) In the event that this Agreement is terminated by the Company pursuant to
Section 8.1(i), within ten (10) days of such termination, Parent shall pay
Company its reasonable documented out-of-pocket expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including all
professional fees, as well as a fee, in the nature of liquidated damages, in the
amount of $50,000.

8.3 Amendment.

Subject to compliance with applicable law, this Agreement may be amended by the
Parties, by action taken or authorized by their respective Board of Directors,
at any time before or after approval of the matters presented in connection with
the Merger by the stockholders of the Company; provided, however, that after any
approval of the transactions contemplated by this Agreement by the Company’s
stockholders, there may not be, without further approval of such stockholders,
any amendment of this Agreement which reduces the amount or changes the form of
the consideration to be delivered to the Company stockholders hereunder other
than as contemplated by this Agreement. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the Parties.

8.4 Extension; Waiver.

At any time prior to the Effective Time, the Parties, by action taken or
authorized by their respective Boards of Directors, may, to the extent legally
allowed, (a) extend the time for the performance of any of the obligations or
other acts of the other Parties, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, and (c) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such Party, but such extension or waiver or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

ARTICLE IX

GENERAL PROVISIONS

9.1 Nonsurvival of Representations, Warranties and Agreements.

The respective representations and warranties made by the Company, Parent and
Merger Sub in this Agreement or in any instrument delivered pursuant to this
Agreement shall not survive the Effective Time and no Person shall have any
liability or obligation in connection with any such representation or warranty
following the Effective Time.

9.2 Expenses.

All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expense. The Registration Statement filing fee shall be borne by Parent and the
cost of printing the Registration Statement and the Proxy Materials shall be
borne seventy-five percent (75%) by Parent and twenty-five percent (25%) by the
Company.

9.3 Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, mailed by registered or certified mail
(return receipt requested), or if sent by facsimile or delivered by an express
courier (with confirmation) to the Parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

(a) if to Parent and Merger Sub, to:

Halo Technology Holdings

200 Railroad Avenue, Third Floor

Greenwich, Connecticut 06830

Attn: Ernest (JR) Mysogland

Tel: (203) 422-2950

Fax: (203) 422-5329

with a copy (which shall not constitute notice) to:

Bell, Boyd & Lloyd LLC

70 W. Madison Street, Suite 3100

Chicago, Illinois 60602

Attn: Merrick D. Hatcher

Tel: (312) 807-4433

Fax: (312) 827-8036

and

(b) if to Company, to:

     
 
  InfoNow Corporation
1875 Lawrence Street, Suite 1100
Denver, Colorado 80202
Attn: Harry R. Herbst
Tel: (303) 293-0212
Fax: (303) 293-0213
with a copy (which shall not constitute notice) to:
9.4
  Hogan & Hartson L.L.P.
One Tabor Center
1200 Seventeenth Street, Suite 1500
Denver, Colorado 80202
Attn: Robert Mintz, Esq.
Tel: (303) 899-7399
Fax: (303) 899-7333
Interpretation.

When a reference is made in this Agreement to Sections, Exhibits or Schedules,
such reference shall be to a Section of or an Exhibit or Schedule to this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

9.5 Counterparts.

This Agreement may be executed in counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart. A facsimile or
electronic transmission of a signed counterpart of this Agreement shall be
sufficient to bind the party or Parties whose signature(s) appear thereon.

9.6 Entire Agreement.

This Agreement (including the disclosure schedules, documents and the
instruments referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
Parties with respect to the subject matter hereof, other than the
Confidentiality Agreement by and among Parent and the Company, dated as of
September 26, 2005 (which shall survive the execution and termination of this
Agreement).

9.7 Governing Law.

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law rules.

9.8 Enforcement of Agreement.

The Parties agree that irreparable damage would occur in the event that the
provisions of this Agreement were not performed in accordance with its specific
terms or were otherwise breached. It is accordingly agreed that the Parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions thereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

9.9 Severability.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

9.10 Publicity.

Except as otherwise required by law or the rules of the Nasdaq Stock Market
National Market System (or such other exchange on which the Company Common Stock
or the Parent Common Stock is or may become listed), so long as this Agreement
is in effect, neither Parent nor the Company shall, or shall permit any of
Parent’s Subsidiaries to, issue or cause the publication of any press release or
other public announcement with respect to, or otherwise make any public
statement concerning, the transactions contemplated by this Agreement, without
the consent of the other party, which consent shall not be unreasonably withheld
or delayed.

9.11 Assignment; Limitation of Benefits.

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the Parties (whether by operation of law or
otherwise) without the prior written consent of the other Parties. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns. Except for Section 6.11, this Agreement (including the documents and
instruments referred to herein) is not intended to confer upon any person other
than the Parties any rights or remedies hereunder, and the covenants,
undertakings and agreements set out herein shall be solely for the benefit of,
and shall be enforceable only by, the Parties hereto and their permitted
assigns.

9.12 Additional Definitions.

In addition to any other definitions contained in this Agreement, the following
words, terms and phrases shall have the following meanings when used in this
Agreement.

“Aggregate Cash Payment” means a cash amount, determined no less than three days
prior to the Closing, equal to the lesser of (i) the Company’s cash on hand on
the date of determination or (ii) the excess of the Company’s Current Assets
minus its Current Liabilities each determined on such date.

“Cash Payment” means the amount equal to the Aggregate Cash Payment divided by
the number of Fully Diluted Shares.

“Common Stock Options” means all options to acquire Company Common Stock with a
per share exercise price less than seventy-one cents ($0.71).

“Common Stock Option Holders” means the holders of Common Stock Options.

“Company Intellectual Property” means any Intellectual Property that is owned by
or licensed to the Company, including the Company Software.

“Company Licensed Software” means all third party Software used by the Company.

“Company Proprietary Software” means all Software owned by the Company.

“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by or filed in the name of the Company.

“Company Software” means the Company Licensed Software and the Company
Proprietary Software.

“Confidential Information” means any data or information of the Company
(including trade secrets) that is valuable to the operation of the Company’s
business and not generally known to the public or competitors.

“Contingent Value Right” or “CVR” means a transferable right issued pursuant to
the Contingent Value Rights Agreement in certificated form. Under the terms of
the Contingent Value Rights Agreement, each share of Parent Common Stock issued
in the Merger will be accompanied by a CVR that is separately transferable from
the Parent Common Stock. If the CVR Payment Date occurs prior to the CVR
Termination Date, each holder of a CVR will receive the CVR Payment. If the CVR
Termination Date occurs prior to the CVR Payment Date, the CVRs will expire
without payment.

“Contingent Value Rights Agreement” means a Contingent Value Rights Agreement in
such form and substance as is reasonably satisfactory to the Company to be
entered into by Parent and its stock transfer agent (or other trustee reasonably
satisfactory to the Company).

“Current Assets” means the current assets of the Company determined in
accordance with GAAP and the historical accounting practices of the Company,
including such amounts as cash and cash equivalents, accounts receivable and
prepaid expenses and other current assets.

“Current Liabilities” means the current liabilities of the Company determined in
accordance with GAAP and the historical accounting practices of the Company,
including such amounts as accounts payable, payroll related liabilities and
other current liabilities, and specifically excluding any amounts attributable
to deferred revenue and prepaid service fees. Without limiting the generality of
the foregoing, Current Liabilities will include (i) an accrual for the cost of
the Tail Insurance if not paid prior to the calculation of the Aggregate Cash
Payment; (ii) an accrual of $605,000 (with appropriate reduction for severance
amounts actually paid prior to the calculation of the Aggregate Cash Payment)
for severance obligations due under the Company’s existing employment agreements
with certain members of its senior management team (or such lesser amount as may
be agreed to by the Parties prior to the Effective Time); and (iii) an accrual
for the Company’s legal fees, broker or investment banking fees, printing costs
and all other transaction expenses associated with the Merger to the extent any
of such expenses are not paid prior to the calculation of the Aggregate Cash
Payment.

“CVR Payment” means, for each CVR, a cash payment equal to the amount by which
the “then-current market value” of Parent Common Stock is less than Parent’s
Conversion Price on the CVR Payment Date (as adjusted for stock splits, stock
dividends or reverse stock splits). For purposes of this calculation,
“then-current market value” means the volume weighted average trading price for
Parent Common Stock for the twenty (20) consecutive trading days immediately
preceding the CVR Payment Date.

“CVR Payment Date” means the eighteen month anniversary date of the date of the
Effective Time.

“CVR Termination Date” means the first date after the Effective Time, but prior
to the CVR Payment Date, upon which the volume weighted average trading price of
Parent Common Stock for each trading day in any forty-five (45) consecutive
trading day period during which the average daily trading volume of the Parent
Common Stock is not less than 200,000 shares is greater than or equal to 175% of
the Parent’s Conversion Price (as such price and trading volume are adjusted for
stock splits, stock dividends or reverse stock splits).

“Fully Diluted Shares” means an amount equal to the sum of (a) the total number
of shares of Common Stock outstanding immediately prior to the Effective Time,
plus (b) the total number of shares of Company Common Stock that all Common
Stock Options outstanding immediately prior to the Effective Time are
exercisable into based on a cashless exercise with withholding of shares to pay
the exercise price and without withholding of taxes.

“GAAP” means generally accepted accounting principles as applied in the United
States of America.

“HSR Act” means the United States Hart-Scott Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder.

“Intellectual Property” means all intellectual property rights, including:
(a) all United States and foreign patents and applications therefor and all
reissues, divisions, renewals, extensions, provisionals and continuations
thereof; (b) all inventions (whether patentable or not), invention disclosures,
improvements, mask works, trade secrets, manufacturing processes, test and
qualification processes, designs, schematics, proprietary information, know-how,
technology, technical data and customer lists; (c) all works of authorship
(whether copyrightable or not), copyrights, copyright registrations and
applications therefor throughout the world; (d) all industrial designs and any
registrations and applications therefor throughout the world; (e) all Software;
and (f) all internet uniform resource locators, domain names, trade names,
logos, slogans, designs, trade dress, common law trademarks and service marks,
and trademark and service mark and trade dress registrations and applications
therefor throughout the world.

“Knowledge” with respect to any entity, refers to the knowledge of such entity’s
directors and officers in the ordinary course of their duties in such positions
without inquiry.

“Laws” means any and all statutes, laws, ordinances, rules, regulations, orders,
permits, judgments, injunctions, decrees, case law and other rules of law
enacted, promulgated or issued by any Governmental Entity.

“Material Adverse Effect” means with respect to Parent, Merger Sub or the
Company, as the case may be, a condition, event, change or occurrence that is
reasonably likely to have a material adverse effect upon (A) the financial
condition, results of operations, securities, business or properties of Parent,
Merger Sub or the Company, as the case may be, and its Subsidiaries taken as a
whole (other than as a result of (i) any change, effect, event or occurrence
relating to the United States economy or financial or securities markets in
general, (ii) any change, effect, event or occurrence relating to the software
applications industry to the extent not affecting such party to a materially
greater extent than it affects other Persons in the software applications
industry, (iii) any change, effect, event or occurrence relating to the
announcement or performance of this Agreement and the transactions contemplated
hereby, (iv) with respect to the Company or Parent, any change, effect, event or
occurrence resulting from any action or omission taken with the prior consent of
the other Party, and (v) effects arising from war or terrorism), or (B) the
ability of Parent, Merger Sub or the Company to perform its obligations under,
and to consummate the transactions contemplated by, this Agreement.
Notwithstanding the foregoing, a delisting of the Company Common Stock from the
Nasdaq Stock Market shall not be deemed a Material Adverse Effect.

“Parent’s Closing Date Price” means the average closing price of Parent Common
Stock as reported on the over-the-counter market for the twenty (20) consecutive
trading days through and including the trading day two trading days prior to the
Closing Date.

“Parent’s Conversion Price” means the greater of (a) the Parent’s Closing Date
Price and (b) $1.00.

“Per Common Stock Option Closing Merger Consideration” means, with respect to
each Common Stock Option, the amount, if any, by which (a)(i) the Per Share
Equity Stock Closing Merger Consideration multiplied by (ii) the number of
shares of Common Stock for which such Common Stock Option is exercisable
immediately prior to the Effective Time pursuant to the Certificate of
Incorporation exceeds (b) the aggregate per share exercise price of such Common
Stock Option.

“Per Share Equity Stock Closing Merger Consideration” means an amount equal to
(a) Seven Million Two Hundred Thousand Dollars ($7,200,000) divided by (b) the
number of Fully Diluted Shares, which, as of the date of this Agreement, equals
$0.70662. The determination of Fully Diluted Shares, Per Share Equity Stock
Closing Merger Consideration and Per Common Stock Option Closing Merger
Consideration is set forth on Schedule 1 attached hereto.

“Permitted Liens” means in the case of Intellectual Property, license agreements
entered into in the ordinary course.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, firm, partnership or other entity or government or
Governmental Entity.

“Registered Intellectual Property” means all United States and foreign:
(a) patents and patent applications (including provisional applications);
(b) registered trademarks, service marks and trade dress, and applications to
register trademarks, service marks and trade dress; (c) registered copyrights
and applications to register copyrights; and (d) domain name registrations.

“Series C Preferred Stock” means the Parent’s Series C Preferred Stock, par
value of $.00001 per share.

“Series D Preferred Stock” means the Parent’s Series D Preferred Stock, par
value of $.00001 per share.

“Software” means all computer software programs, together with any error
corrections, updates, modifications, or enhancements thereto, in both
machine-readable form and human-readable form.

“Stock Payment” means the number of fully paid and non-assessable shares of
Parent Common Stock equal to the quotient of (a) a fraction, the numerator of
which is 7,200,000 minus the Aggregate Cash Payment, if any, and the denominator
of which is the Parent’s Conversion Price, divided by (b) the number of Fully
Diluted Shares.

“Stockholder Agreement” means the Stockholder Agreements in the form of
Exhibit A attached hereto between the Parent and each of the Company’s
directors.

“Subsidiary” with respect to any party means any corporation, partnership or
other organization, whether incorporated or unincorporated, which is
consolidated with such party for financial reporting purposes.

[SIGNATURE PAGE FOLLOWS]

4

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

WARP TECHNOLOGY HOLDINGS, INC., operating under the name
HALO TECHNOLOGY HOLDINGS

By: /s/ Ernest Mysogland
Name: Ernest (JR) Mysogland
Title: Executive Vice President


WTH MERGER SUB, INC.

By: /s/ Ernest Mysogland
Name: Ernest (JR) Mysogland
Title: President and Sole Director


INFONOW CORPORATION

By: /s/ Jeffrey D. Peotter
Name: Jeffrey D. Peotter
Title: Chairman of the Board of Directors

5 EXHIBIT A

FORM OF STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT, is dated as of December 23, 2005, by and between
Warp Technology Holdings, Inc., a Nevada corporation doing business as “Halo
Technology Holdings” (“Parent”), and the undersigned, holder (“Stockholder”) of
shares of common stock (“Company Common Stock”), of InfoNow Corporation, a
Delaware corporation (“Company”).

WHEREAS, in order to induce Parent to enter into an Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), with Company,
Parent has requested Stockholder and Stockholder has agreed, to enter into this
Stockholder Agreement with respect to all shares of Company Common Stock now or
hereafter beneficially owned by Stockholder (the “Shares”);

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

GRANT OF PROXY AND VOTING AGREEMENT

1.1 Voting Agreement. In the event that any stockholder action is to be taken at
any time with respect to the approval and adoption of the Merger Agreement, the
Merger and all agreements related to the Merger and any actions related thereto
or contemplated thereby (collectively, the “Transaction Documents”), whether by
written consent, vote of the shareholders of the Company at a meeting or
otherwise, Stockholder agrees to vote all of the Shares in favor of the approval
and adoption of the Transaction Documents. Stockholder hereby agrees that
Stockholder will not vote any Shares in favor of the approval of any (i) Company
Acquisition Proposal, (ii) reorganization, recapitalization, liquidation or
winding up of Company or any other extraordinary transaction involving Company,
(iii) corporate action the consummation of which would frustrate the purposes
of, or prevent or delay the consummation of the Merger or other transactions
contemplated by the Transaction Documents or (iv) other matter relating to, or
in connection with, any of the foregoing matters.

1.2 Irrevocable Proxy. Stockholder hereby revokes any and all previous proxies
granted with respect to the Shares. By entering into this Stockholder Agreement,
Stockholder hereby grants a proxy appointing Parent, and each duly elected
officer thereof, as such Stockholder’s attorney-in-fact and proxy, with full
power of substitution, for and in such Stockholder’s name, to vote, express,
consent or dissent, or otherwise to utilize such voting power as Parent or its
proxy or substitute shall, in Parent’s sole discretion, deem proper with respect
to the Shares to effect any action described in Section 1.1 above (including,
without limitation, the right to sign its name (as Stockholder) to any consent,
certificate or other document relating to Company that the law of the State of
Delaware permit or require in furtherance of the approval and adoption of the
Merger Agreement, the Merger and the Transaction Documents). Stockholder retains
the right to vote or otherwise utilize its voting power for all purposes not
inconsistent with this Section 1.2. The proxy granted by Stockholder pursuant to
this Article I is irrevocable for the term of this Stockholder Agreement and is
granted in consideration of Parent entering into this Stockholder Agreement and
the Merger Agreement and incurring certain related fees and expenses.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent that:

2.1 Authorization. This Stockholder Agreement has been duly executed and
delivered by and the consummation of the transactions contemplated hereby are
within the powers of Stockholder. If this Stockholder Agreement is being
executed in a representative or fiduciary capacity, the person signing this
Stockholder Agreement has full power and authority to enter into and perform
this Stockholder Agreement. The obligations under this Stockholder Agreement
constitute the legal, valid and binding obligations of Stockholder.

2.2 Non-Contravention. The execution, delivery and, subject to compliance with
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, (the “HSR
Act”) and securities laws, as applicable, performance by Stockholder of this
Stockholder Agreement, do not and will not (i) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (ii) require any consent or
other action by any person under, constitute a default under or give rise to any
right of termination, cancellation or acceleration under any provision of any
agreement or other instrument binding on Stockholder or (iii) result in the
imposition of any Encumbrance on the Shares.

2.3 Ownership of Shares. Stockholder is the record and beneficial owner of the
Shares, free and clear of any Encumbrance and any other limitation or
restriction (including any restriction on the right to vote or otherwise dispose
of the Shares) other than restrictions under the Securities Act of 1933, as
amended. None of the Shares is subject to any voting trust or other agreement or
arrangement with respect to the voting of the Shares. Stockholder possesses the
sole and exclusive right to vote all of the Shares in any vote of the
shareholders of the Company.

2.4 Total Shares. Except for the Shares set forth on the signature page hereto
next to Stockholder’s name, Stockholder does not beneficially own any (i) shares
of capital stock or voting securities of Company, (ii) securities of Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (iii) options or other rights to acquire from
Company any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of Company. If Stockholder
acquires any additional Shares after the date hereof, Stockholder will notify
Parent in writing within two business days of such acquisition, but in any event
prior to the date of the shareholder meeting of the Company.

ARTICLE III

COVENANTS OF STOCKHOLDER

Stockholder hereby covenants and agrees that:

3.1 No Proxies for or Encumbrances on Shares. Except pursuant to the terms of
this Stockholder Agreement, Stockholder shall not, without prior written consent
of Parent, directly or indirectly, (i) grant any proxies or enter into any
voting trust or other agreement or arrangement with respect to the voting of any
Shares with respect to any matter described in Section 1.1 of this Stockholder
Agreement or (ii) acquire, sell, assign, transfer, encumber or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the direct or indirect acquisition or sale, assignment,
transfer, encumbrance or other disposition of, any Shares during the term of
this Stockholder Agreement other than pursuant to the Merger or the Transaction
Documents. Stockholder shall not seek or solicit any such acquisition or sale,
assignment, transfer, encumbrance of other disposition or any such contract,
option or other arrangement or understanding and agrees to notify Parent
promptly, and to provide all details required by Parent, if Stockholder shall be
approached or solicited, directly or indirectly, by any Person with respect to
any of the foregoing.

3.2 Appraisal Rights. Stockholder agrees not to exercise any rights to demand
appraisal of any Shares which may arise with respect to the Merger.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to Stockholder that:

4.1 Authorization. This Stockholder Agreement has been duly executed and
delivered by and the consummation of the transactions contemplated hereby are
within the powers of Parent. The obligations under this Stockholder Agreement
constitute the legal, valid and binding obligations of Parent.

4.2 Non-Contravention. The execution, delivery and, subject to compliance with
the HSR Act and securities laws, as applicable, performance by Parent of this
Stockholder Agreement, do not and will not (i) violate any applicable law, rule,
regulation, judgment, injunction, order or decree or (ii) require any consent or
other action by any person under, constitute a default under or give rise to any
right of termination, cancellation or acceleration under any provision of any
agreement or other instrument binding on Parent.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Stockholder Agreement shall terminate and be of no further
force or effect upon the termination of the Merger Agreement in accordance with
its terms.

5.2 Further Assurances. Parent and Stockholder will each execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
use all reasonable efforts to take, or cause to be taken, all actions and to do,
or cause to be done, all things necessary, proper or advisable under applicable
laws and regulations, to consummate and make effective the transactions
contemplated by this Stockholder Agreement.

5.3 Amendments. Any provision of this Stockholder Agreement may be amended or
waived if, but only if, such amendment or waiver in writing is signed, in the
case of an amendment, by each party to this Stockholder Agreement or in the case
of a waiver, by the party against whom the waiver is to be effective.

5.4 Duties as Director. Nothing contained in this Stockholder Agreement shall be
deemed to restrict Stockholder from taking actions in his capacity as a director
of the Company as may be permitted under the Merger Agreement.

5.5 Parties in Interest. This Stockholder Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, each party hereto and each party’s
respective heirs, beneficiaries, executors, representatives and permitted
assigns. Nothing in this Agreement, express or implied, is intended to or shall
confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Stockholder Agreement.

5.6 Expenses. All costs and expenses incurred in connection with this
Stockholder Agreement shall be paid by the party incurring such cost or expense.

5.7 Successors and Assigns. The provisions of this Stockholder Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Stockholder
Agreement without the consent of the other party hereto, except that Parent may
transfer or assign its rights and obligations to any affiliate of Parent.

5.8 Governing Law. This Stockholder Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, without giving effect to
the principles of conflicts of law thereof.

5.9 Consent to Jurisdiction. Each of Parent and Stockholder hereby irrevocably
submits in any suit, action or proceeding arising out of or related to this
Stockholder Agreement or any other instrument, document or agreement executed or
delivered in connection herewith and the transactions contemplated hereby and
thereby, whether arising in contract, tort, equity or otherwise, to the
exclusive jurisdiction of any state or federal court located in the State of
Delaware and waives any and all objections to jurisdiction that it may have
under the laws of the United States or of any state. Each of Parent and
Stockholder waives any objection that it may have (including, without
limitation, any objection of the laying of venue or based on forum non
conveniens) to the location of the court in any proceeding commenced in
accordance with this Section 5.9.

5.10 Counterparts; Effectiveness. This Stockholder Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instruments.
This Stockholder Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by the other party hereto.

5.11 Severability. If any term, provision or covenant of this Stockholder
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions and
covenants of this Stockholder Agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

5.12 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Stockholder Agreement is not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity without the posting of a
bond or other security.

5.13 Capitalized Terms. Capitalized terms used but not defined herein shall have
the respective meanings set forth in the Merger Agreement.

5.14 No Strict Construction. The language used in this Stockholder Agreement
will be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be used against any
person hereto.

[END OF DOCUMENT;
SIGNATURE PAGE FOLLOWS]

6

IN WITNESS WHEREOF, the parties hereto have caused this Stockholder Agreement to
be duly executed as of the day and year first above written.

Warp Technology Holdings, Inc.

         
By:
    —  
 
       
Name:
    —  
 
       
Title:
    —  
 
       
Stockholder
       
By:
    —  
 
       

Its:     

Shares Owned:     

7